 EXECUTION COPY

 









Exhibit 10.1



















AGREEMENT AND PLAN OF MERGER







by and among




SKO GROUP HOLDING CORP.,




SKO ACQUISITION CORP.




and




SHOPKO STORES, INC.







Dated as of October 18, 2005














TABLE OF CONTENTS




  

Page

ARTICLE I

THE MERGER

1

Section 1.1

The Merger

1

Section 1.2

Closing

2

Section 1.3

Effective Time

2

   

ARTICLE II

EFFECTS OF THE MERGER

2

Section 2.1

Effects of the Merger

2

Section 2.2

Articles of Incorporation

2

Section 2.3

Bylaws

2

Section 2.4

Officers

3

Section 2.5

Directors

3

Section 2.6

Cancellation of Treasury Stock and Parent Owned Stock;

   

Conversion of Common Stock Owned by the Company's

   

Subsidiaries

3

Section 2.7

Conversion of Company Common Stock

3

Section 2.8

Conversion of the Capital Stock of Acquisition Sub

3

Section 2.9

Option Consideration

3

Section 2.10

Exchange of Certificates

4

   

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

6

Section 3.1

Organization

6

Section 3.2

Authorization

7

Section 3.3

Consents and Approvals; No Violations

8

Section 3.4

Capitalization

9

Section 3.5

Subsidiaries

11

Section 3.6

SEC Documents

11

Section 3.7

Financial Statements; No Undisclosed Liabilities

12

Section 3.8

Proxy Statement

12

Section 3.9

Absence of Material Adverse Changes, etc

13

Section 3.10

Taxes

13

Section 3.11

Employee Benefit Plans

14

Section 3.12

Environmental Matters

15

Section 3.13

Litigation; Compliance with Laws

16

Section 3.14

Intellectual Property

16

Section 3.15

Material Contracts

17

Section 3.16

Insurance

18

Section 3.17

Real Estate; Assets

18

Section 3.18

Labor and Employment

20

Section 3.19

Opinion of Financial Advisors

21

Section 3.20

Finders' and Other Fees

21

Section 3.21

Rights Amendment

22

Section 3.22

State Takeover Statutes

22

Section 3.23

Title to Assets

22

Section 3.24

Affiliate Transactions

22

Section 3.25

Letters of Credit, Surety Bonds, Guarantees

22

   

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PARENT AND

   

ACQUISITION SUB

22

Section 4.1

Organization

22

Section 4.2

Authorization

23

Section 4.3

Consents and Approvals; No Violations

23

Section 4.4

Capitalization

24

Section 4.5

Proxy Statement

24

Section 4.6

Acquiror Entity's Operations

24

Section 4.7

Ownership of Company Common Stock

24

Section 4.8

Financing

25

Section 4.9

Brokers

25

   

ARTICLE V

COVENANTS OF THE PARTIES

25

Section 5.1

Conduct of the Business of the Company

25

Section 5.2

Shareholders' Meeting; Proxy Material

29

Section 5.3

Access to Information

30

Section 5.4

No Solicitation

31

Section 5.5

Real Estate Transfer Taxes

33

Section 5.6

Director and Officer Liability

34

Section 5.7

Reasonable Best Efforts

35

Section 5.8

Certain Filings

35

Section 5.9

Public Announcements

36

Section 5.10

State Takeover Laws

36

Section 5.11

Certain Notifications

37

Section 5.12

Financing

37

Section 5.13

Solvency Letter

38

Section 5.14

Shareholder Litigation

39

Section 5.15

Tax Covenants

39

Section 5.16

Employees and Employee Benefit Plans

39

Section 5.17

Delisting

40

   

ARTICLE VI

CONDITIONS PRECEDENT

40

Section 6.1

Conditions to Each Party's Obligations to Effect the Merger

40

Section 6.2

Conditions to the Company's Obligation to Effect the Merger

41

Section 6.3

Conditions to Parent's and Acquisition Sub's Obligations to Effect the

   

Merger

42

   

ARTICLE VII

TERMINATION

42

Section 7.1

Termination

42

Section 7.2

Effect of Termination

44

Section 7.3

Fees and Expenses

44

   

ARTICLE VIII

MISCELLANEOUS

46

Section 8.1

Definitions

46

Section 8.2

Notices

57

Section 8.3

Survival of Representations, Warranties and Covenants

58

Section 8.4

Interpretation

58

Section 8.5

Amendments, Modification and Waiver

59

Section 8.6

Successors and Assigns

59

Section 8.7

Specific Performance

59

Section 8.8

Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury

59

Section 8.9

Severability

60

Section 8.10

Third Party Beneficiaries

61

Section 8.11

Entire Agreement

61

Section 8.12

Counterparts; Fax Signatures; Effectiveness

61



   










 









AGREEMENT AND PLAN OF MERGER

AGREEMENT AND PLAN OF MERGER, dated as of October 18, 2005 (this "Agreement"),
by and among SKO Group Holding Corp., a Delaware corporation ("Parent"), SKO
Acquisition Corp., a Wisconsin corporation ("Acquisition Sub"), and ShopKo
Stores, Inc., a Wisconsin corporation (the "Company") (Acquisition Sub and the
Company being hereinafter collectively referred to as the "Constituent
Corporations").

W I T N E S S E T H:

WHEREAS, on April 7, 2005, the Company entered into an Agreement and Plan of
Merger with Badger Retail Holding, Inc. and Badger Acquisition Corp. (such
agreement, as amended, the "Badger Merger Agreement");

WHEREAS, the Board of Directors of the Company (the "Company Board"), based upon
the unanimous recommendation of a special committee thereof consisting solely of
disinterested directors (the "Special Committee"), has approved and adopted this
Agreement and the transactions contemplated hereby, including the merger of
Acquisition Sub with and into the Company (the "Merger"), has determined that
this Agreement and the transactions contemplated hereby, including the Merger,
(a) constitute a Superior Proposal (as such term is defined in the Badger Merger
Agreement), and (b) are advisable to, fair to, and in the best interests of, the
holders of Company Common Stock and has resolved (subject to the terms and
conditions of this Agreement) to recommend that the holders of Company Common
Stock vote for approval of this Agreement and the transactions contemplated
hereby, including the Merger;

WHEREAS, based on such determination, the Company has terminated the Badger
Merger Agreement (as such term is defined in the Badger Merger Agreement);

WHEREAS, the respective Boards of Directors of Parent and Acquisition Sub have
each approved and adopted this Agreement and the Merger; and

WHEREAS, Parent, concurrently with the execution and delivery of this Agreement,
is approving this Agreement and the transactions contemplated hereby, including
the Merger, as the sole shareholder of Acquisition Sub.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, the parties hereto agree as follows:

ARTICLE I
THE MERGER








Section 1.1

The Merger.  Upon the terms and subject to the satisfaction or waiver (subject
to Applicable Law) of the conditions set forth in this Agreement, and in
accordance with the Wisconsin Business Corporation Law (the "WBCL"), Acquisition
Sub shall be merged with and into the Company at the Effective Time and the
separate corporate existence of Acquisition Sub shall thereupon cease.
 Following the Effective Time, the Company shall continue as the surviving
corporation of the Merger (the "Surviving Corporation").

Section 1.2

Closing.  The closing of the Merger (the "Closing") shall take place at 10:00
a.m., local time, on the second Business Day after satisfaction or waiver
(subject to Applicable Law) of the conditions set forth in Article VI (other
than those conditions that by their nature are to be satisfied at the Closing,
but subject to the fulfillment or waiver (subject to Applicable Law) of those
conditions), unless this Agreement has been theretofore terminated pursuant to
its terms or unless another time or date is agreed to in writing by the parties
hereto (the actual date of the Closing being referred to herein as the "Closing
Date").  The Closing shall be held at the offices of Morgan, Lewis & Bockius
LLP, 101 Park Avenue, New York, New York 10178, unless another place is agreed
to in writing by the parties hereto.

Section 1.3

Effective Time.  The Merger shall become effective at the close of business on
the date when articles of merger relating to the Merger (the "Articles of
Merger"), in such form as required by and executed in accordance with the
relevant provisions of the WBCL, are duly filed with the Department of Financial
Institutions of the State of Wisconsin, or at such other date and time as the
Constituent Corporations shall agree should be specified in the Articles of
Merger.  When used in this Agreement, the term "Effective Time" means the later
of the close of business on the date when the Articles of Merger are duly filed
or such later date and time established by the Articles of Merger.  The filing
of the Articles of Merger shall be made as soon as practicable after the
satisfaction or waiver (subject to Applicable Law) of the conditions to the
Merger set forth in Article VI.

ARTICLE II
EFFECTS OF THE MERGER




Section 2.1

Effects of the Merger.  The Merger shall have the effects set forth in Section
180.1106 of the WBCL.  Without limiting the generality of the foregoing, at the
Effective Time, all the property, rights, privileges, powers and franchises of
the Company and Acquisition Sub shall vest in the Surviving Corporation, and all
debts, liabilities and duties of the Company and Acquisition Sub shall become
the debts, liabilities and duties of the Surviving Corporation.

Section 2.2

Articles of Incorporation.  At the Effective Time, the articles of incorporation
of the Surviving Corporation shall be amended and restated in their entirety to
read as the articles of incorporation of Acquisition Sub, until thereafter
changed or amended as provided therein or by Applicable Law, except that Article
I thereof shall be amended to read as follows: "The name of the Corporation is
ShopKo Stores, Inc."

Section 2.3

Bylaws.  At the Effective Time, the bylaws of the Surviving Corporation shall be
amended and restated in their entirety to read as the bylaws of Acquisition Sub,
until thereafter changed or amended as provided therein, by Applicable Law or
the articles of incorporation of the Surviving Corporation; provided, that the
bylaws of the Surviving Corporation shall contain indemnification provisions
consistent with the obligations set forth in Section 5.6(a).

Section 2.4

Officers.  From and after the Effective Time, the officers of the Company
immediately prior to the Effective Time shall be the officers of the Surviving
Corporation, until the earlier of their resignation or removal or until their
respective successors are duly elected and qualified, as the case may be.

Section 2.5

Directors.  From and after the Effective Time, the directors of Acquisition Sub
shall be the directors of the Surviving Corporation until the earlier of their
resignation or removal or until their respective successors are duly elected and
qualified, as the case may be.

Section 2.6

Cancellation of Treasury Stock and Parent Owned Stock; Conversion of Common
Stock Owned by the Company's Subsidiaries.  At the Effective Time, by virtue of
the Merger and without any action on the part of the holder thereof, (i) each
share of Common Stock, par value $.01 per share, of the Company (the "Company
Common Stock") that is held by the Company as a "treasury share" (as defined in
Section 180.0103 of the WBCL) shall automatically be cancelled and retired and
shall cease to exist, and no consideration shall be paid or delivered in
exchange therefor, (ii) each issued and outstanding share of Company Common
Stock that is owned by Parent or Acquisition Sub shall no longer be outstanding
and shall automatically be cancelled and retired and shall cease to exist, and
no consideration shall be paid or delivered in exchange therefor, and (iii) each
issued and outstanding share of Company Common Stock owned by a Subsidiary of
the Company shall be converted into and become one validly issued, fully paid
and nonassessable share of common stock, par value $.01 per share, of the
Surviving Corporation (the "Surviving Corporation Common Stock").

Section 2.7

Conversion of Company Common Stock.  At the Effective Time, by virtue of the
Merger and without any action on the part of any holder thereof, each share of
Company Common Stock issued and outstanding immediately prior to the Effective
Time (other than shares to be cancelled or converted in accordance with Section
2.6) shall be converted into the right to receive $28.75 in cash (which amount
shall increase at the rate of 6% per annum during the period commencing on
October 26, 2005 through and including the Closing Date) (the "Merger
Consideration").  As of the Effective Time, all such shares of Company Common
Stock shall no longer remain outstanding and shall automatically be cancelled
and retired and shall cease to exist, and each holder of a certificate that
immediately prior to the Effective Time represented such shares of Company
Common Stock (a "Certificate") shall cease to have any rights with respect
thereto, except the right to receive the Merger Consideration to be paid in
consideration therefor upon surrender of such Certificate in accordance with
Section 2.10, without interest or dividends.

Section 2.8

Conversion of the Capital Stock of Acquisition Sub.  At the Effective Time, by
virtue of the Merger and without any action on the part of the holder thereof,
each issued and outstanding share of capital stock of Acquisition Sub shall be
converted into and become one validly issued, fully paid and nonassessable  (to
the extent such concepts are applicable, and except, if applicable, as otherwise
provided in Section 180.0622(2)(b) of the WBCL) share of Surviving Corporation
Common Stock.

Section 2.9

Option Consideration.  Each Company Stock Option which is outstanding
immediately prior to the Effective Time, whether or not exercisable, shall be
canceled, effective as of the Effective Time, in exchange for a single lump sum
cash payment from the Surviving Corporation (less any applicable income or
employment Tax withholding) equal to the product of (i) the number of shares of
Company Common Stock subject to such Company Stock Option immediately prior to
the Effective Time and (ii) the excess, if any, of the Merger Consideration over
the exercise price per share of such Company Stock Option (the "Option
Consideration"); provided, that if the exercise price per share of any such
Company Stock Option is equal to or greater than the Merger Consideration, such
Company Stock Option shall be canceled without any cash payment being made in
respect thereof.  Prior to the Closing, the Company, in consultation with
Parent, shall  take or cause to be taken any and all actions reasonably
necessary, including the amendment of the Company Stock Option Plans, and shall
use its reasonable best efforts to obtain any necessary consent of each holder
of a Company Stock Option, to give effect to the treatment of Company Stock
Options pursuant to this Section 2.9, to the extent such treatment is not
expressly provided for by the terms of the applicable Company Stock Option Plans
and related award agreements.

Section 2.10

Exchange of Certificates.  (a)  Paying Agent.  Prior to the Effective Time, a
bank or trust company reasonably acceptable to the Company, shall be designated
by Parent to act as the Paying Agent (the "Paying Agent") for payment of the
Merger Consideration.

(b)

Deposit with Paying Agent.  At the Effective Time, Parent shall cause the
Surviving Corporation to, and the Surviving Corporation shall, deposit or cause
to be deposited with the Paying Agent, separate and apart from its other funds,
as a trust fund for the benefit of the holders of issued and outstanding shares
of Company Common Stock, other than such shares held by Parent, Acquisition Sub,
or any Subsidiary of the Company (each, a "Holder"), cash in the amount equal to
the aggregate Merger Consideration which Holders are entitled to receive
pursuant to this Article II, with irrevocable instructions and authority to such
Paying Agent to pay to each respective Holder, as evidenced by a list of such
Holders certified by an officer of the Company or the Company's transfer agent,
for each share of Company Common Stock, the Merger Consideration upon surrender
of their respective Certificates as provided herein.  Except as provided in
Sections 2.10(c), 2.10(d) and 2.10(e), any such deposit of funds shall be
irrevocable.

(c)

Exchange Procedures.  As soon as practicable after the Effective Time, Parent
shall cause the Paying Agent to mail to each holder of record of a Certificate
or Certificates, (i) a letter of transmittal (which shall specify that delivery
shall be effected, and risk of loss and title to the Certificates shall pass,
only upon proper delivery of the Certificates to the Paying Agent and which
shall be in the form and have such other customary provisions as Parent and the
Surviving Corporation may specify) and (ii) instructions for use in effecting
the surrender of the Certificates in exchange for the cash (pursuant to Section
2.7) to be received by the holder thereof pursuant to this Agreement.  Upon
surrender of a Certificate for cancellation to the Paying Agent, together with a
letter of transmittal duly completed and validly executed in accordance with the
instructions thereto, and such other documents as may be reasonably required
pursuant to such instructions, the holder of such Certificate shall be entitled
to receive promptly in exchange therefor the Merger Consideration for each share
of Company Common Stock formerly represented by such Certificate, to be mailed
within three (3) Business Days of receipt thereof, and the Certificate so
surrendered shall be forthwith cancelled.  The Paying Agent shall accept such
Certificates upon compliance with such reasonable terms and conditions as the
Paying Agent may impose to effect an orderly exchange thereof in accordance with
normal exchange practices.  No interest shall be paid or accrued for the benefit
of holders of the Certificates on the Merger Consideration payable upon the
surrender of the Certificates.  At the Effective Time, the stock transfer books
of the Company shall be closed and thereafter, there shall be no further
registration of transfers of shares of Company Common Stock theretofore
outstanding on the records of the Company.  If Certificates are presented to the
Company for transfer following the Effective Time, they shall be canceled
against delivery of the Merger Consideration.  All cash paid upon conversion of
shares of Company Common Stock in accordance with the terms of this Article II
shall be deemed to have been paid in full satisfaction of all rights pertaining
to such shares of Company Common Stock.

(d)

Termination of Merger Fund.  Any portion of the Merger Consideration deposited
with the Paying Agent pursuant to this Section 2.10 and any interest received
with respect thereto (the "Merger Fund") that remains undistributed to the
holders of the Certificates for nine (9) months after the Effective Time shall
be delivered to Parent, upon, and in accordance with, any demand by Parent
therefor, and any holders of Certificates who have not theretofore complied with
this Section 2.10 shall thereafter look, as general creditors thereof, only to
Parent for payment of the Merger Consideration with respect to such
Certificates.  

(e)

No Liability.  None of Parent, Acquisition Sub, the Surviving Corporation, any
of their respective Affiliates or the Paying Agent shall be liable to any Person
in respect of any cash held in the Merger Fund delivered to a public official
pursuant to any applicable abandoned property, escheat or similar law.  If any
Certificate shall not have been surrendered prior to two (2) years after the
Effective Time (or immediately prior to such earlier date on which any cash in
respect of such Certificate would otherwise escheat to or become the property of
any Governmental Entity), any such cash in respect of such Certificate shall, to
the extent permitted by Applicable Law, become the property of Parent, free and
clear of all claims or interest of any Person previously entitled thereto.

(f)

Investment of Merger Fund.  The Paying Agent shall invest the cash included in
the Merger Fund as directed by Parent; provided, that such investments shall be
in obligations of or guaranteed by the United States of America, in commercial
paper obligations rated A-1 or P-1 or better by Moody's Investors Service, Inc.
or Standard & Poor's Corporation, respectively, or in certificates of deposit,
bank repurchase agreements or banker's acceptances of commercial banks with
capital exceeding $1,000,000,000.  Any interest or other income resulting from
such investments shall be paid to Parent; provided, that any such investment or
any such payment of interest or other income may not delay the receipt by
Holders of any Merger Consideration.  If for any reason (including losses) the
cash in the Merger Fund shall be insufficient to fully satisfy all of the
payment obligations to be made by the Paying Agent hereunder, Parent shall
promptly deposit cash into the Merger Fund in an amount which is equal to the
deficiency in the amount of cash required to fully satisfy such payment
obligations.

(g)

Transfer Taxes.  If any cash is to be remitted to a Person (other than the
Person in whose name the Certificate surrendered in exchange therefor is
registered), it shall be a condition of such exchange that the Certificate so
surrendered shall be properly endorsed and otherwise in proper form for transfer
and that the Person requesting such exchange shall pay to the Paying Agent any
transfer or other Taxes required by reason of the payment of the Merger
Consideration to a Person other than the registered holder of the Certificate so
surrendered, or shall establish to the satisfaction of the Paying Agent that
such Tax either has been paid or is not applicable.

(h)

Withholding Rights.  Each of the Surviving Corporation, Parent and the Paying
Agent shall be entitled to deduct and withhold from the consideration otherwise
payable pursuant to this Agreement to any Person such amounts as are required to
be deducted and withheld with respect to the making of such payment under the
Code or any provisions of applicable state, local or foreign Tax law.  Without
limiting the generality of the foregoing, any amounts payable pursuant to
Section 2.9 shall be subject to reduction for all applicable Tax withholdings
and other withholdings required by Applicable Law.  To the extent that amounts
are so deducted and withheld and paid over to the appropriate Taxing authority
by the Surviving Corporation, Parent or the Paying Agent, such deducted and
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to such Person in respect of which such deduction and withholding was
made by the Surviving Corporation, Parent or the Paying Agent.

(i)

Lost Certificates.  If any Certificate shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the Person claiming
such Certificate to be lost, stolen or destroyed and, if required by the
Surviving Corporation, the posting by such Person of a bond, in such reasonable
amount as the Surviving Corporation may direct, as indemnity against any claim
that may be made against it with respect to such Certificate, the Paying Agent
will issue in exchange for such lost, stolen or destroyed Certificate the Merger
Consideration to which the holder thereof is entitled pursuant to this
Agreement.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY




Except (i) as set forth in the corresponding section of the Company Disclosure
Letter, it being understood that matters disclosed pursuant to one section of
the Company Disclosure Letter shall be deemed disclosed with respect to any
other section of the Company Disclosure Letter where it is reasonably apparent
that the matters so disclosed are applicable to such other sections, or (ii)
solely with respect to actions taken after the date of this Agreement, expressly
required under this Agreement or any agreement contemplated hereby, the Company
hereby represents and warrants to Parent and to Acquisition Sub as follows:

Section 3.1

Organization.  The Company and each of its Subsidiaries are duly organized,
validly existing and in good standing under the laws of the jurisdiction of
their respective organization and have the requisite power and authority to own,
lease and operate their respective properties and to carry on their respective
businesses as now being conducted, except where the failure to be so organized,
existing and in good standing or to have such power and authority, individually
or in the aggregate, would not reasonably be expected to have a Company Material
Adverse Effect.  The Company and each of its Subsidiaries are duly qualified or
licensed to do business and are in good standing in each jurisdiction in which
the nature of their respective businesses or the ownership, leasing or operation
of their respective properties makes such qualification or licensing necessary,
other than where the failure to be so duly qualified, licensed and in good
standing, individually or in the aggregate, would not reasonably be expected to
have a Company Material Adverse Effect.  The Company has heretofore made
available to Parent and Acquisition Sub true and complete copies of its articles
of incorporation (the "Company Articles") and by-laws (the "Company Bylaws") and
the charter and bylaws (or similar organizational documents) of each of its
Significant Subsidiaries, in each case as currently in effect.  

Section 3.2

Authorization.  

(a)

The Company has the requisite corporate power and authority to execute and
deliver this Agreement and (subject to receipt of the Company Shareholder
Approval), to perform its obligations hereunder.  The execution and delivery of
this Agreement and the performance of its obligations hereunder have been duly
and validly authorized by all necessary corporate action (subject to receipt of
the Company Shareholder Approval).  This Agreement has been duly executed and
delivered by the Company, and constitutes, assuming due authorization, execution
and delivery of this Agreement by Parent and Acquisition Sub, a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting the rights and remedies of
creditors generally and to general principles of equity (regardless of whether
considered in a proceeding in equity or at law).

(b)

The Special Committee, at a meeting duly called and held, has by unanimous vote
of all its members duly adopted resolutions (i) approving and adopting this
Agreement and the transactions contemplated hereby, including the Merger,
subject to approval and adoption by the Company Board, (ii) determining that
this Agreement and the transactions contemplated hereby, including the Merger,
are advisable to, fair to and in the best interests of, the holders of Company
Common Stock, (iii) determining that this Agreement and the transactions
contemplated hereby, including the Merger, constitute a Superior Proposal (as
such term is defined in the Badger Merger Agreement), (iv) recommending this
Agreement to the Company Board for approval and adoption, (v) withdrawing its
recommendation of the Badger Merger Agreement and the transactions contemplated
thereby to the Company Board (vi) withdrawing its recommendation to the holders
of the Company Common Stock that they vote for approval of the Badger Merger
Agreement and the transactions contemplated thereby, (vii) recommending the
termination of the Badger Merger Agreement and (viii) resolving (subject to the
terms and conditions of this Agreement) to recommend that the holders of Company
Common Stock vote for approval of this Agreement and the transactions
contemplated hereby, including the Merger.  Such resolutions have not been
subsequently rescinded, modified or amended in any way, subject to Section 5.2
and Section 5.4.  The Company Board, at a meeting duly called and held, based
upon the recommendation of the Special Committee, has duly adopted resolutions
(i) approving and adopting this Agreement and the transactions contemplated
hereby, including the Merger, and determining that this Agreement and the
transactions contemplated hereby, including the Merger, are advisable to, fair
to and in the best interests of, the holders of Company Common Stock, (ii)
determining that this Agreement and the transactions contemplated hereby,
including the Merger, constitutes a Superior Proposal (as such term is defined
in the Badger Merger Agreement), (iii) withdrawing its recommendation to the
holders of the Company Common Stock that they vote for approval of the Badger
Merger Agreement and the transactions contemplated thereby, (iv) resolving to
terminate the Badger Merger Agreement, and (v) resolving (subject to the terms
and conditions of this Agreement) to recommend that the holders of Company
Common Stock vote for the approval of this Agreement and the transactions
contemplated hereby, including the Merger.  Such resolutions have not been
subsequently rescinded, modified or amended in any way, subject to Section 5.2
and Section 5.4.

(c)

The affirmative vote of a majority of the votes represented by the shares of
Company Common Stock entitled to vote on the approval of this Agreement in
accordance with Section 180.1103 of the WBCL (the "Company Shareholder
Approval") is the only vote of the Company's shareholders required to approve
this Agreement and the transactions contemplated hereby, including the Merger.

(d)

The Company has terminated the Badger Merger Agreement in accordance with its
terms and has paid the Termination Fee (as such term is defined in the Badger
Merger Agreement), which fee is in the aggregate amount of $13,500,000 (the
"Badger Termination Fee").  The Company has no further liability under the
Badger Merger Agreement.

Section 3.3

Consents and Approvals; No Violations.  

(a)

Assuming that the Company Shareholder Approval is obtained and that all
consents, approvals, authorizations and permits described in Section 3.3(b) have
been obtained and all filings and notifications described in Section 3.3(b) have
been made and any waiting periods thereunder have terminated or expired, neither
the execution, delivery or performance of this Agreement by the Company nor the
consummation by the Company of the transactions contemplated hereby will (i)
conflict with or result in any breach of any provision of the Company Articles
or the Company Bylaws or of the similar organizational documents of any
Subsidiary of the Company, (ii) result in a violation or breach of or loss of
any benefit under, constitute (with or without due notice or lapse of time or
both) a change of control or default under, require the consent or approval of
or the giving of notice to a Third Party pursuant to, or give to others any
right of termination, vesting, amendment, cancellation or acceleration or any
right to purchase or right of first refusal with respect to any asset of the
Company or any of the Company's Subsidiaries or impose on the Company or any of
the Company's Subsidiaries any obligation to repurchase, repay, redeem or
acquire or any similar right or obligation under, or result in the creation of a
Lien on any property or asset of the Company or any of the Company's
Subsidiaries pursuant to, any of the terms, conditions or provisions of any
Contract to which the Company or any of its Subsidiaries is a party or by which
any of them or any of their assets is bound or any Company Permit or (iii)
conflict with or violate any Applicable Law applicable to the Company or any
Subsidiary of the Company or by which any property or asset of the Company or
any Subsidiary of the Company is bound or affected, except, in the case of
clauses (ii) or (iii), for any such conflicts, violations, breaches, defaults,
losses of benefits, or other occurrences specified in clauses (ii) or (iii)
which would not, individually or in the aggregate, (x) reasonably be expected to
have a Company Material Adverse Effect or (y) reasonably be expected to prevent
or materially delay the performance of this Agreement by the Company or
materially impair the ability of the Company to take any action necessary to
consummate the Merger.

(b)

Neither the execution, delivery or performance of this Agreement by the Company
nor the consummation by the Company of the transactions contemplated hereby will
require any consent, approval, authorization or permit of, or filing with, or
notification to, any Governmental Entity, except (i) under the Exchange Act, the
Securities Act, any applicable Blue Sky Law and the rules and regulations of the
New York Stock Exchange (the "NYSE"), (ii) under the HSR Act and any other
applicable antitrust and competition laws, (iii) the filing and recordation of
the Articles of Merger as required by the WBCL and (iv) for such other consents,
approvals, authorizations, permits, filings or notifications, the failure of
which to make or obtain, would not, individually or in the aggregate, (x)
reasonably be expected to have a Company Material Adverse Effect or (y)
reasonably be expected to prevent or materially delay the performance of this
Agreement by the Company or materially impair the ability of the Company to take
any action necessary to consummate the Merger.

Section 3.4

Capitalization.  

(a)

The authorized capital stock of the Company consists of (i) 75,000,000 shares of
Company Common Stock and (ii) 20,000,000 shares of preferred stock, par value
$.01 per share (the "Company Preferred Stock"), of which 100,000 shares have
been designated as Series B Junior Participating Preferred Stock (the "Series B
Preferred Stock").

(b)

(i)  At the close of business on October 13, 2005, 30,262,203 shares of Company
Common Stock, together with the associated Rights, were issued and outstanding,
all of which were validly issued, fully paid and nonassessable (except as
otherwise provided in Section 180.0622(2)(b) of the WBCL) and free of preemptive
rights;

(ii)

At the close of business on October 13, 2005, no shares of Company Preferred
Stock were issued and outstanding, but 100,000 shares of Series B Preferred
Stock have been reserved for issuance upon the exercise of Rights;

(iii)

At the close of business on October 13, 2005, 1,931,923 shares of Company Common
Stock were held in the treasury of the Company or by its Subsidiaries;

(iv)

At the close of business on October 13, 2005, 145,734 shares of Company Common
Stock, together with the associated Rights, were reserved for issuance upon the
exercise of outstanding stock options issued under the Company's 1991 Stock
Option Plan (the "Company 1991 Stock Option Plan");

(v)

At the close of business on October 13, 2005, 335,504 shares of Company Common
Stock, together with the associated Rights, were reserved for issuance upon the
exercise of outstanding stock options issued under the Company's 1995 Stock
Option Plan (the "Company 1995 Stock Option Plan");

(vi)

At the close of business on October 13, 2005, 397,231 shares of Company Common
Stock, together with the associated Rights, were reserved for issuance upon the
exercise of outstanding stock options issued under the Company's 1998 Stock
Incentive Plan (the "Company 1998 Stock Incentive Plan");

(vii)

At the close of business on October 13, 2005, 306,564 shares of Company Common
Stock, together with the associated Rights, were reserved for issuance upon the
exercise of outstanding stock options issued under the Company's 2001 Stock
Incentive Plan (the "Company 2001 Stock Incentive Plan");

(viii)

At the close of business on October 13, 2005, 374,258 shares of Company Common
Stock, together with the associated Rights, were reserved for issuance upon the
exercise of outstanding stock options issued under the Company's 2004 Stock
Incentive Plan (the "Company 2004 Stock Incentive Plan"); and

(ix)

Since the close of business on October 13, 2003 through the date hereof, the
Company has not issued (or authorized the issuance of) any shares of its capital
stock of any class, any of its equity interests, any Company Voting Debt or any
securities convertible into or exchangeable or exercisable therefor, or any
rights, warrants or options to acquire, any such shares of capital stock or
Company Voting Debt or convertible, exchangeable or exercisable securities or
any other equity interests, other than the issuance of shares of Company Common
Stock (and associated Rights) upon the exercise of Company Stock Options
outstanding as of October 13, 2005 in accordance with the terms of the Company
Stock Option Plans in effect as of October 13, 2005 and delivery of Company
Restricted Shares outstanding as of October 13, 2005 upon the lapse of
restrictions.

(c)

The Company has delivered to Parent a correct and complete list as of the date
set forth in Section 3.4(c) of the Company Disclosure Letter of each outstanding
option (collectively, the "Company Stock Options") to purchase shares of Company
Common Stock issued under the Company 1991 Stock Option Plan, the Company 1995
Stock Option Plan, the Company 1998 Stock Incentive Plan, the Company 2001 Stock
Incentive Plan and the Company 2004 Stock Incentive Plan (collectively, the
"Company Stock Option Plans") and each outstanding share of restricted Company
Common Stock that is still subject to forfeiture conditions (collectively, the
"Company Restricted Shares") granted under the Company 1993 Restricted Stock
Plan, the Company 2001 Stock Incentive Plan and the Company 2004 Stock Incentive
Plan, including the holder, date of grant, exercise price (if applicable),
number of shares of Company Common Stock subject thereto, the Company Stock Plan
under which such Company Stock Option or Company Restricted Share, as the case
may be, was granted and, with respect to any Company Stock Option, whether the
option is vested and exercisable.

(d)

Except for Company Stock Options, Company Restricted Shares and the Rights,
there are no options, warrants or other rights to acquire capital stock from the
Company, and no preemptive or similar rights, calls, agreements, commitments,
arrangements, subscription or other rights, convertible or exchangeable
securities, agreements or arrangements of any character, relating to the capital
stock of the Company, obligating the Company to issue, deliver, transfer or
sell, any capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of the Company or obligating
the Company to grant, extend or enter into any such option, warrant,
subscription or other right, convertible or exchangeable security, agreement,
arrangement or commitment or outstanding contractual rights to which the Company
or any of its Subsidiaries is a party the value of which is based on the value
of the capital stock or other voting securities of the Company (each of the
foregoing, a "Company Convertible Security").  Since the close of business on
January 29, 2005, the Company has not issued any shares of capital stock or any
Company Convertible Securities other than the issuance of Company Common Stock
in connection with the exercise of Company Stock Options or Company Restricted
Shares described above.  Except as required by the terms of any Company Stock
Options, there are no outstanding obligations of the Company or any Subsidiary
of the Company to repurchase, redeem or otherwise acquire any shares of capital
stock of the Company or any Company Convertible Securities.

(e)

The Company does not have any outstanding bonds, debentures, notes or other
obligations the holders of which have the right to vote (or which are
convertible into or exercisable for securities having the right to vote) with
the shareholders of the Company on any matter ("Company Voting Debt").

Section 3.5

Subsidiaries.  Exhibit 21.1 to the Company's Annual Report on Form 10-K for the
fiscal year ended January 29, 2005, as filed with the SEC (the "Company 2004
Form 10-K") sets forth a list of all of the Subsidiaries of the Company and
their respective jurisdictions of incorporation.  All of the issued and
outstanding shares of capital stock or other equity interests of each Subsidiary
of the Company are owned by the Company, by one or more Subsidiaries of the
Company or by the Company and one or more Subsidiaries of the Company, free and
clear of all Liens and are validly issued, fully paid and nonassessable (to the
extent such concepts are applicable, and except, if applicable, as otherwise
provided in Section 180.0622(2)(b) of the WBCL), and there are no outstanding
subscriptions, options, calls, contracts, voting trusts, proxies or other
commitments, understandings, restrictions, arrangements, rights or warrants with
respect to any such Subsidiary's capital stock or equity interests, including
any right obligating any such Subsidiary to issue, deliver or sell additional
shares of its capital stock or other equity interests.  Except for the capital
stock and equity interests of its Subsidiaries, the Company does not own,
directly or indirectly, any capital stock or other ownership interest in any
corporation, partnership, joint venture, limited liability company or other
entity.

Section 3.6

SEC Documents.  

(a)

The Company has timely filed all reports, proxy statements, registration
statements, forms and other documents required to be filed by it with the SEC
since February 2, 2002, (collectively, including any exhibits and schedules
thereto, and all documents incorporated by reference therein, the "Company SEC
Documents").  No Subsidiary of the Company is required to file any report, proxy
statement, registration statement, form or other document with the SEC.  None of
the Company SEC Documents (other than the financial statements and notes and
schedules thereto contained therein, as to which representations are made in
Section 3.7), as of their respective filing and effective dates and, in the case
of proxy statements, mailing dates (or, if amended prior to the date of this
Agreement, as of the respective filing, effective and mailing dates of such
amendments), contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  All of such Company SEC Documents (as amended prior to the date
of this Agreement, if amended prior to the date of this Agreement) complied in
form and substance, in all material respects, with the applicable requirements
of the Securities Act and the Exchange Act, each as in effect on the date so
filed.

(b)

The Company is in compliance with, and has complied, in all material respects
with the applicable provisions of the Sarbanes-Oxley Act of 2002 and the related
rules and regulations promulgated under such act or the Exchange Act
(collectively, "Sarbanes-Oxley").  The Company has previously made available to
Parent copies of all certificates delivered by officers and employees of the
Company, including the Company's chief executive officer and chief financial
officer, to the Company Board  or any committee thereof pursuant to the
certification requirements relating to the Company 2004 Form 10-K.  The
management of the Company has (i) implemented disclosure controls and procedures
(as defined in Rule 13a-15(e) of the Exchange Act) to ensure that material
information relating to the Company and its Subsidiaries is made known to the
management of the Company by others within those entities and (ii) disclosed,
based on its most recent evaluation, to the Company's outside auditors and the
audit committee of the Board of Directors of the Company (A) all significant
deficiencies and material weaknesses in the design or operation of internal
control over financial reporting (as defined in Rule 13a-15(f) of the Exchange
Act) that are reasonably likely to materially affect the Company's ability to
record, process, summarize and report financial data and (B) any fraud, whether
or not material, that involves management or other employees who, in each case,
have a significant role in the Company's internal control over financial
reporting.

Section 3.7

Financial Statements; No Undisclosed Liabilities.  

(a)

The audited and unaudited consolidated financial statements of the Company
(including any notes and schedules thereto) included in the Company SEC
Documents or incorporated therein by reference (i) complied, as of their
respective dates, as to form, in all material respects with all applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto as in effect on the dates of filing and effectiveness
thereof, (ii) were prepared in accordance with GAAP as in effect on the dates of
such financial statements, applied on a consistent basis throughout the periods
involved (except for changes in accounting principles disclosed in the notes
thereto and, in the case of unaudited statements, as permitted by the rules and
regulations of the SEC, including being subject to normal year-end adjustments
which were not, and are not expected to be, material in amount) and (iii) fairly
present, in all material respects, the consolidated financial position of the
Company and its consolidated Subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods therein
indicated (subject, in the case of unaudited statements, to normal year-end
adjustments which were not, and are not expected to be, material in amount).

(b)

Except (i) as set forth, reflected or reserved against in the consolidated
balance sheet (including the notes thereto) of the Company included in the
Company 2004 Form 10-K or (ii) for liabilities and obligations incurred since
January 29, 2005 in the ordinary course of business consistent with past
practice or not otherwise prohibited by this Agreement, neither the Company nor
any of its Subsidiaries has any liabilities or obligations that are of a nature
(whether accrued, absolute, contingent or otherwise) that would be required to
be reflected or reserved against on a consolidated balance sheet of the Company
and its Subsidiaries prepared in accordance with GAAP or in the notes thereto,
except for such liabilities and obligations which would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect.

Section 3.8

Proxy Statement.  The Proxy Statement (and any amendments thereof or supplements
thereto), as of the time of the mailing of the Proxy Statement to the Company's
shareholders, as of the time of the Special Meeting and as of the time of any
amendments thereof or supplements thereto will not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading, except that no representation is made by the Company with
respect to statements made or omitted in the Proxy Statement relating to Parent,
Acquisition Sub or their respective Affiliates based on information supplied by
Parent, Acquisition Sub or their respective Affiliates for inclusion in the
Proxy Statement.  The Proxy Statement will comply as to form in all material
respects with the provisions of the Exchange Act, except that no representation
is made by the Company with respect to the statements made or omitted in the
Proxy Statement relating to Parent, Acquisition Sub or their respective
Affiliates based on information supplied by Parent, Acquisition Sub or their
respective Affiliates for inclusion in the Proxy Statement.

Section 3.9

Absence of Material Adverse Changes, etc.  

(a)

Except for changes specifically contemplated by this Agreement, since January
29, 2005 and except as reasonably apparent from specific disclosures in the
Company SEC Documents filed prior to the date hereof, (i) the Company and its
Subsidiaries have conducted their respective businesses in all material respects
only in the ordinary course consistent with past practice, and (ii) there has
not been any event, change, occurrence or development which, individually or in
the aggregate, (x) has had a Company Material Adverse Effect or (y) would
reasonably be expected to prevent or materially delay the performance of this
Agreement by the Company or materially impair the ability of the Company to take
any action necessary to consummate the Merger.

(b)

Since January 29, 2005, and through the date of this Agreement, except as
specifically contemplated by this Agreement, or as disclosed in Section 3.9(b)
of the Company Disclosure Letter, neither the Company nor any Subsidiary of the
Company has taken any action that, if taken during the period of this Agreement
through the Effective Time, would constitute a breach of Section 5.1 if taken
without the consent of Parent.

Section 3.10

Taxes.  (i) The Company and each of its Subsidiaries have filed all income and
other material Tax Returns required to be filed and have paid all Taxes shown to
be due on such Tax Returns, (ii) all Tax Returns filed by the Company and each
of its Subsidiaries are complete and accurate in all material respects and
disclose all material Taxes required to be paid by the Company and each of its
Subsidiaries for the periods covered thereby, (iii) none of the Company or any
of its Subsidiaries has waived in writing any statute of limitations in respect
of income Taxes which waiver is currently in effect, (iv) the Tax Returns
referred to in clause (i) have been examined by the appropriate taxing authority
or the period for assessment of the Taxes in respect of which such Tax Returns
were required to be filed has expired, (v) there is no material action, suit,
investigation, audit, claim or assessment pending or proposed or, to the
Knowledge of the Company, threatened in writing with respect to Taxes of the
Company or any of its Subsidiaries, (vi) all material deficiencies asserted or
assessments made in writing as a result of any examination of the Tax Returns
referred to in clause (i) have been paid in full, (vii) there are no Liens for
Taxes upon the assets of the Company or any of its Subsidiaries except Liens
relating to current Taxes not yet due, (viii) all material Taxes which the
Company or any of its Subsidiaries are required by Applicable Law to withhold or
to collect for payment have been duly withheld, collected and timely paid to the
appropriate Governmental Entity, (ix) neither the Company nor any of the
Company's Subsidiaries has granted in writing any power of attorney to any Third
Party which is currently in force with respect to any Taxes or Tax Returns, (x)
neither the Company nor any of the Company's Subsidiaries is a party to any
agreement providing for the allocation, sharing or indemnification of Taxes, and
(xi) pursuant to Treasury Regulations section 1.1445-2(c)(2), no transaction
contemplated by this Agreement is subject to withholding under Section 1445 of
the Code (relating to the Foreign Investment in Real Property Tax Act).

Section 3.11

Employee Benefit Plans. (a)   The Company has heretofore delivered or made
available to Parent correct and complete copies of (i) each "employee benefit
plan" as such term is defined in section 3(3) of ERISA, (ii) each employment,
consulting, bonus, deferred compensation, incentive compensation, stock
purchase, stock option, stock appreciation or other equity-based, severance or
termination pay, retention, change of control, collective bargaining,
hospitalization or other medical, life or other employee benefit-related
insurance, supplemental unemployment benefits, profit-sharing, pension, or
retirement plan, program, agreement or arrangement sponsored, maintained or
contributed to or required to be contributed to by the Company or an ERISA
Affiliate for the benefit of any employee or former employee of the Company or
any Subsidiary of the Company (collectively, the "Plans"), (iii) if any Plan is
funded through a trust or any third party funding vehicle (including insurance),
copies of such trust or other vehicle and (iv) with respect to each Plan (as
applicable), the most recent actuarial and trust reports, the most recent Form
5500 and all schedules thereto, the most recent IRS determination letter and the
current summary plan descriptions.

(b)

Section 3.11 of the Company Disclosure Letter contains a correct and complete
list of all Plans, including and specifically identifying all Plans pursuant to
which any amounts may become vested or payable as a result of the consummation
of the transactions contemplated hereby (either alone or in combination with
other events).  The consummation of the transactions contemplated hereby will
not give rise to any payment or benefit (or acceleration of vesting of any
amounts or benefits) that will be an "excess parachute payment" as defined in
section 280G of the Code.

(c)

The Company has no legally binding plan or commitment to create any additional
Plan or modify or change any existing Plan that would be reasonably expected to
result in material liabilities to the Company, except as may be required by
Applicable Law.

(d)

No Plan is subject to Title IV of ERISA.  Neither the Company nor any ERISA
Affiliate has incurred or reasonably expects to incur (i) any liability under
Title IV of ERISA, including any such liability arising out of proceedings
instituted by the PBGC, or (ii) any material liability under Title I of ERISA.
 Neither the Company nor any ERISA Affiliate made, or was required to make,
contributions to any plan subject to Title IV of ERISA during the five (5) year
period ending on the last day of the most recent plan year ended prior to the
Closing Date.  No Plan is a "multiemployer plan" (as such term is defined in
section 3(37) of ERISA).  As of the date of this Agreement, the Company has no
unpaid withdrawal liability with respect to any "multiemployer plan" to which
the Company or any ERISA Affiliate has contributed or been obligated to
contribute.

(e)

Each of the Plans has been operated and administered in all material respects in
accordance with the terms of such Plan and all Applicable Laws, including ERISA
and the Code and no governmental audits, actions, suits or claims are pending
(other than routine claims for benefits) or, to the Knowledge of the Company,
threatened.

(f)

Each of the Plans which is intended to be "qualified" within the meaning of
section 401(a) of the Code is so qualified, and the trust (if any) forming a
part thereof, has received a favorable determination letter from the IRS as to
its qualification under the Code and to the effect that each such trust is
exempt from taxation under section 501(a) of the Code, and no event since the
date of such determination letter  has occurred that would reasonably be
expected to adversely affect such qualification or tax-exempt status.  No Plan
is a "multiple employer plan" for purposes of sections 4063 or 4064 of ERISA.

(g)

No employee, director or consultant of the Company or any Subsidiary of the
Company is or will become entitled to death or medical post-employment benefits
by reason of service to the Company or its Subsidiaries, other than coverage
mandated by section 4980B of the Code or similar state law.

Section 3.12

Environmental Matters.  Except for matters that, individually or in the
aggregate, would not reasonably be expected to have a Company Material Adverse
Effect (i) the Company and its Subsidiaries are and have been in compliance with
all applicable Environmental Laws and Environmental Permits, (ii) the operations
of the Company and its Subsidiaries have not resulted in any Release of
Hazardous Materials at or from any real property currently owned or operated by
the Company or any of its Subsidiaries that, to the Knowledge of the Company,
requires Cleanup that has not been completed to the satisfaction of the relevant
Governmental Entity or would reasonably be expected to form the basis of any
Environmental Claim against the Company or any Subsidiary, (iii) to the
Knowledge of the Company no real property currently, or formerly, owned or
operated by the Company or any of its Subsidiaries was contaminated by any
Release of Hazardous Materials during or prior to such ownership or operation
which contamination would reasonably be expected to form the basis of any
Environmental Claim against the Company or any Subsidiary, (iv) neither the
Company nor any of its Subsidiaries has arranged for the treatment or disposal
of any Hazardous Materials on any Third Party property that would reasonably be
expected to form the basis of any Environmental Claim against the Company or any
Subsidiary, (v) there is no Environmental Claim pending or, to the Knowledge of
Company, threatened, against the Company or any of its Subsidiaries, (vi)
neither the Company nor any of its Subsidiaries is subject to any written order,
decree, injunction or indemnity with any Governmental Entity or any Third Party
relating to liability under any applicable Environmental Law or relating to
Hazardous Materials, (vii) the Company has made available to Parent complete
copies of any material reports, studies, analyses, tests or monitoring possessed
by the Company or any Subsidiary of the Company as of the date hereof, and
located at the Company's headquarters or the headquarters of Pamida, Inc.,
pertaining to Environmental Claims (except for Environmental Claims that have
been fully resolved), or Hazardous Materials, if any, in, on, beneath or
adjacent to any real property currently or formerly owned or operated by the
Company or any Subsidiary of the Company or regarding the Company's or any of
its Subsidiaries' compliance with applicable Environmental Laws and (viii) to
the Knowledge of the Company, neither the Company Fee Property or the Company
Leased Property contain any (a) underground storage tanks currently or formerly
used by the Company or any Subsidiary, (b) exposed friable asbestos, (c)
equipment using PCBs; or (d) septic tanks in which process wastewater or any
Hazardous Materials have been disposed.  This Section 3.12 sets forth the sole
representations and warranties of the Company with respect to environmental
matters, including all matters arising under Environmental Laws.

Section 3.13

Litigation; Compliance with Laws.  

(a)

There is no action, suit, proceeding or investigation by or before any
Governmental Entity (i) pending against or, to the Knowledge of the Company,
threatened against the Company or any Subsidiary of the Company or any of their
respective properties that, individually or in the aggregate, would reasonably
be expected to have a Company Material Adverse Effect or (ii) as of the date of
this Agreement, pending against or, to the Knowledge of the Company, threatened
against the Company or any Subsidiary of the Company or any of their respective
properties that would reasonably be expected to involve fines, penalties or
damages in excess of $1,000,000.  There is no judgment, decree, injunction,
rule, writ or order of any Governmental Entity or arbitrator outstanding against
the Company or any Subsidiary of the Company which, individually or in the
aggregate, (x) would reasonably be expected to have a Company Material Adverse
Effect or (y) would reasonably be expected to prevent or materially delay the
performance of this Agreement by the Company or materially impair the ability of
the Company to take any action necessary to consummate the Merger.

(b)

The businesses of the Company and its Subsidiaries are being conducted in
compliance with Applicable Law, except for possible violations that,
individually or in the aggregate, would not reasonably be expected to have a
Company Material Adverse Effect.  Each of the Company and its Subsidiaries is in
possession of all franchises, grants, authorizations, licenses, permits
(including certificates of occupancy), easements, variances, exceptions,
consents, certificates, approvals and orders of, and has submitted notices to,
any Governmental Entity necessary for the Company or any of its Subsidiaries to
own, lease and operate its properties or to carry on its business as it is now
being conducted and in the manner described in the Company SEC Documents (the
"Company Permits"), except where the failure to have any of the Company Permits,
individually or in the aggregate, (x) would not reasonably be expected to have a
Company Material Adverse Effect or (y) would not reasonably be expected to
prevent or materially delay the performance of this Agreement by the Company or
materially impair the ability of the Company to take any action necessary to
consummate the Merger.  All such Company Permits are valid, and in full force
and effect, and no suspension or cancellation of any of the Company Permits is
pending or, to the Knowledge of the Company, threatened, except for such
failures to be valid or in full force and effect or for such suspensions or
cancellations that, individually or in the aggregate, (x) would not reasonably
be expected to have a Company Material Adverse Effect or (y) would not
reasonably be expected to prevent or materially delay the performance of this
Agreement by the Company or materially impair the ability of the Company to take
any action necessary to consummate the Merger.

Section 3.14

Intellectual Property.  

(a)  Section 3.14(a) of the Company Disclosure Letter sets forth a correct and
complete list of all material U.S. and foreign (i) issued Patents and Patent
applications, (ii) Trademark registrations and applications, (iii) Copyright
registrations and applications and (iv) Software, in each case which is owned by
the Company or its Subsidiaries.  The Company or one of its Subsidiaries is the
sole and exclusive beneficial and record owner of all of the Intellectual
Property Rights set forth in Section 3.14(a) of the Company Disclosure Letter,
and all such Intellectual Property Rights are subsisting, valid, and
enforceable, except, in each case, as would not, individually or in the
aggregate, have a Company Material Adverse Effect.

(b)  The Company and its Subsidiaries own or have a valid right to use, free and
clear of all Liens created by the Company and its Subsidiaries, all Intellectual
Property Rights necessary, or used or held for use in connection with the
business of the Company and its Subsidiaries, taken as a whole, except where the
failure to so own or have a valid right to use such Intellectual Property
Rights, individually or in the aggregate, would not reasonably be expected to
have a Company Material Adverse Effect.  

(c)  Neither the Company nor any of its Subsidiaries has infringed,
misappropriated or violated in any material respect any Intellectual Property
Rights of any Third Party, and, to the Knowledge of the Company, there has been
no such claim asserted or, to the Knowledge of the Company, threatened since
February 2, 2002, against the Company or any of its Subsidiaries, except where
such infringements, misappropriations or violations, individually or in the
aggregate, would not reasonably be expected to have a Company Material Adverse
Effect.

(d)  No third Person infringes, misappropriates or violates any Intellectual
Property Rights owned or exclusively licensed by or to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries has asserted
or threatened such a claim against any Person since February 2, 2002, except
where such infringements, misappropriations or violations, individually or in
the aggregate, would not reasonably be expected to have a Company Material
Adverse Effect.

Section 3.15

Material Contracts.  

(a)

Except as filed as exhibits to the Company SEC Documents filed prior to the date
of this Agreement, neither the Company nor any of its Subsidiaries is a party to
or bound by any Contract (i) that is a "material contract" (as such term is
defined in Item 601(b)(10) of Regulation S-K promulgated by the SEC), (ii) with
any of the twenty largest merchandise suppliers of the Company and its
Subsidiaries, taken as a whole (measured by dollar volume of purchases by the
Company and its Subsidiaries in the Company’s fiscal year ended January 29,
2005), (iii) with any Person (other than any merchandise supplier of the Company
and its Subsidiaries) that involves annual expenditures in excess of $2,000,000
and is not cancelable within 180 days without financial penalty to the Company,
(iv) that provides for the indemnification by the Company or any of its
Subsidiaries of any Person (except for indemnification provided for in standard
vendor supply contracts or real property leases, entered into in the ordinary
course of business), (v) that relates to any joint venture or partnership in
which the Company or any of its Subsidiaries owns an interest, (vi) that
restricts or limits the conduct of any line of business by the Company, any
Subsidiary of the Company or any of the Company's current or future Affiliates
or the geographic area in which the Company, any Subsidiary of the Company or
any of the Company's current or future Affiliates may conduct business, except
for such limitations or restrictions that are customary for such Contracts and
that only restrict the operation of individual stores, in each case in any
material respect, or (vii) that grants any right of first refusal, right of
first offer, option or similar right with respect to, or limits or purports to
limit the ability of the Company or any of its Subsidiaries to sell, transfer,
pledge or otherwise dispose of, any Company Real Property or any portion thereof
or any other material amount of assets or business.  Each Contract of the type
described in the first sentence of this Section 3.15(a) is referred to herein as
a "Company Material Contract."  

(b)

Each Company Material Contract is a valid and binding obligation of the Company
(or, if a Subsidiary of the Company is a party, such Subsidiary) and each other
party thereto, and is in full force and effect, except for any such Company
Material Contracts that have expired subsequent to the date of this Agreement in
accordance with their terms.  Neither the Company nor any of its Subsidiaries
is, and to the Knowledge of the Company, no Third Party is, in default under any
Company Material Contract, nor does any condition exist which with the passage
of time or the giving of notice would cause such a violation of or default under
any Company Material Contract by the Company or any of its Subsidiaries or, to
the Knowledge of the Company, such Third Party, except for defaults that (i)
have not had, individually or in the aggregate, a Company Material Adverse
Effect and (ii) would not, individually or in the aggregate, reasonably be
expected to prevent or materially delay the performance of this Agreement by the
Company or materially impair the ability of the Company to take any action
necessary to consummate the Merger.  No counterparty to any Company Material
Contract has cancelled or otherwise terminated any Company Material Contract or
provided to the Company written notice or, to the Knowledge of the Company, oral
notice of its intent to do so.

Section 3.16

Insurance.  Section 3.16 of the Company Disclosure Letter sets forth a correct
and complete list of, and the Company has delivered to Parent correct and
complete copies of binders for, all material insurance policies carried by or
covering the Company and its Subsidiaries with respect to their respective
businesses, assets and properties, including comprehensive general liability,
fire and casualty, automobile liability, and workers' compensation insurance
(the "Insurance Policies").  The Insurance Policies are in full force and
effect, and no written notice of cancellation has been received by the Company
or any of its Subsidiaries with respect to any such Insurance Policy which has
not been cured by the payment of premiums that are due, other than as,
individually or in the aggregate, would not reasonably be expected to have a
Company Material Adverse Effect.  The Company has not received notice of any
threatened termination of, material premium increase with respect to, or
material alteration of coverage under, any Insurance Policy.  The insurance
coverage provided by the Insurance Policies (including as to deductibles and
self-insured retentions and as to risks and losses covered) is reasonable and
customary as compared to similarly situated companies engaged in a similar
business.  There are no pending material claims under the Insurance Policies by
the Company or any of its Subsidiaries as to which the insurers have denied
liability.

Section 3.17

Real Estate; Assets.  

(a)

Section 3.17(a) of the Company Disclosure Letter sets forth a  correct and
complete list of each parcel of real property owned in fee by the Company or any
of its Subsidiaries (the "Company Fee Property"), which list includes the legal
address, record owner and the use thereof (i.e., ShopKo, Pamida or other use).
 The Company or one of its Subsidiaries has good, valid and marketable title to
each Company Fee Property.  The Company Fee Property is not subject to any
Liens, except for Permitted Encumbrances.  Prior to the date hereof, the Company
has made available to Parent correct and complete copies of all deeds,
mortgages, surveys, Company Permits relating to the Company Fee Property, title
insurance commitments or policies (including any underlying documents relating
to Permitted Encumbrances), if any, certificates of occupancy or equivalent
documentation with respect to the Company Real Property and other material
documents relating to or affecting the use, occupancy or operation of the
Company Real Property to the extent the same are in its possession or control.

(b)

Section 3.17(b) of the Company Disclosure Letter sets forth a true, correct and
complete list of (i) all real property leased, subleased, licensed or otherwise
used or occupied by the Company or any of its Subsidiaries (the "Company Leased
Property" and together with the Company Fee Property, the "Company Real
Property"), which list includes the legal address and the use thereof (i.e.,
ShopKo, Pamida or other use) and (ii) each lease, sublease, license or other
agreement granting to any Third Party a right to the use, occupancy or enjoyment
of any Company Real Property or any portion thereof (the "Company Subleases").
 The Company or one of its Subsidiaries has a good and valid leasehold or other
interest in the Company Leased Property, free and clear of all Liens other than
Permitted Encumbrances.  The Company has made available to Parent correct and
complete copies of all leases, subleases, licenses and other agreements
(including all amendments, modifications, supplements, and extensions thereof)
granting rights of use, occupancy or enjoyment to the Company and/or any of its
Subsidiaries with respect to the Company Leased Property (the "Company Leases"
and together with the Company Subleases, the "Leases") and copies of all Company
Subleases (including all amendments, modifications, supplements, and extensions
thereof).  

(c)

Each Lease is a valid and binding obligation of the Company (or, if a Subsidiary
of the Company is a party, such Subsidiary) and is in full force and effect,
except for any such Leases that expire subsequent to the date of this Agreement
in accordance with their terms or where the failure to be in full force and
effect, individually or in the aggregate, would not reasonably be expected to
have a Company Material Adverse Effect.  Neither the Company nor any of its
Subsidiaries is in default under any Lease nor does any condition exist that,
with the passage of time or the giving of notice, would cause such a default
under such Lease, except for defaults that, individually or in the aggregate,
would not reasonably be expected to have a Company Material Adverse Effect.
 Neither the Company nor any of its Subsidiaries has received written notice of
any cancellation or termination of any Lease, except for any such cancellation
or termination that, individually or in the aggregate, would not reasonably be
expected to have a Company Material Adverse Effect.  Neither the Company nor any
of its Subsidiaries is obligated under, or a party to, any Contract to purchase
any Company Leased Property.  

(d)

(i) No condemnation proceeding is pending or threatened with respect to any
Company Real Property and (ii) the Company (and its applicable Subsidiary) and
the Company Real Property is in compliance in all material respects with the
terms and provisions of any restrictive covenants, easements, or agreements
affecting the same, except, in each case, as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect.

(e)

All components of all material improvements (other than those which a Third
Party is contractually obligated to maintain) included within the Company Real
Property, including the roofs and structural elements thereof and the heating,
ventilation, air conditioning, plumbing, electrical, mechanical, sewer, waste
water, storm water, paving and parking equipment, systems and facilities
included therein, are in good condition (ordinary wear and tear excepted) and
adequate for the use and operation of the Company Real Property (subject, in the
case of Company Leased Property, for the remainder of the term of the
corresponding Lease) to which they relate in the conduct of the business as
presently conducted, except, in each case, for any such failure that would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.

(f)

The Company Real Property (i) is served by all utilities required for the
current use thereof, including water, electrical supply, storm and sanitary
sewerage facilities, (ii) has access to public roads and streets necessary for
service of, and access to, such Company Real Property for the current use
thereof (publicly dedicated streets or a validly existing easement) and the same
are physically and legally open for use by the public and (iii) is free from
damage caused by fire or other casualty, which damage has not previously been
restored, except, in the case of clauses (i), (ii) and (iii), for any such
failure that would not, individually or in the aggregate, reasonably be expected
to have a Company Material Adverse Effect.

Section 3.18

Labor and Employment.  

(a)

There are no labor agreements, collective bargaining agreements, work rules or
practices, or any other labor-related agreements or arrangements with any labor
union, labor organization, trade union or works council to which the Company or
any of its Subsidiaries is a party or bound or covering employees of the Company
or any of its Subsidiaries.  To the Knowledge of the Company, no union
organizing campaign with respect to the employees of the Company or any of its
Subsidiaries is threatened or underway, no labor union, labor organization,
trade union, works council or group of employees of the Company or any of the
Company's Subsidiaries has made a pending demand for recognition or
certification, and there are no representation or certification proceedings or
petitions seeking a representation proceeding presently pending or threatened in
writing to be brought or filed with the National Labor Relations Board or any
similar state or foreign Governmental Entity.

(b)

(i) There is no unfair labor practice charge or complaint against the Company or
any of its Subsidiaries pending or, to the Knowledge of the Company, threatened
before the National Labor Relations Board or any similar state or foreign
Governmental Entity, (ii) there is no charge with respect to or relating to the
Company or any of its Subsidiaries pending or, to the Knowledge of the Company,
threatened before the Equal Employment Opportunity Commission or any other
Governmental Entity responsible for the prevention of unlawful employment
practices and (iii) neither the Company nor any of its Subsidiaries has received
notice of any complaint, lawsuit or other proceeding pending or threatened in
any forum by or on behalf of any present or former employee of such entities,
any applicant for employment, or classes of the foregoing, alleging breach of
any express or implied contract of employment, any Applicable Law governing the
employment relationship or the termination thereof, except for such exceptions
to the foregoing clauses (i) through (iii) which, individually or in the
aggregate, (x) would not reasonably be expected to have a Company Material
Adverse Effect and (y) would not, individually or in the aggregate, reasonably
be expected to prevent or materially delay the performance of this Agreement by
the Company or materially impair the ability of the Company to take any action
necessary to consummate the Merger.

(c)

The Company and its Subsidiaries are in compliance with all Applicable Laws
respecting employment and employment practices, terms and conditions of
employment (including termination of employment), wages, hours of work,
occupational safety and health, and worker classification, and are not engaged
in any unfair labor practices, including the Fair Labor Standards Act, the
Immigration Control and Reform Act, 42 U.S.C. Sec. 1981, 42 U.S.C. Sec. 1985 and
Title VII of the Civil Rights Act of 1964, the Equal Pay Act, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Family and Medical Leave Act, the Health Insurance Portability Protection Act,
the whistleblower provisions of Sarbanes-Oxley, the Occupational Safety and
Health Act, except for failures to be in compliance or such practices which
would not, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect.  Neither the Company nor any of its
Subsidiaries has received written notice of the intent of any Governmental
Entity responsible for the enforcement of labor or employment laws to conduct an
investigation with respect to or relating to employees and, to the Knowledge of
the Company, no such investigation is in progress, in each case, which would
reasonably be expected to have a Company Material Adverse Effect.

(d)

To the Knowledge of the Company, no officer of the Company or any of its
Subsidiaries is in any material respect in violation of any term of any
employment agreement, nondisclosure agreement, noncompetition agreement or other
written obligation to a former employer of any such officer relating to (i) the
right of any such employee to be employed by the Company or any of its
Subsidiaries, or (ii) the knowledge or use of Trade Secrets or proprietary
information.

(e)

As of the date hereof, within the last three (3) years, the Company and the
Company's Subsidiaries have not effectuated (i) a "plant closing" (as defined in
the WARN Act) affecting any site of employment or one or more facilities or
operating units within any site of employment or facility of the Company or any
of the Company's Subsidiaries or (ii) a "mass layoff" (as defined in the WARN
Act) affecting any site of employment or facility of the Company or any of the
Company's Subsidiaries; nor has the Company or any of the Company's Subsidiaries
been affected by any transaction or engaged in layoffs or employment
terminations sufficient in number to trigger application of any similar state or
local law.

Section 3.19

Opinion of Financial Advisors.  The Special Committee has received the opinion
of Merrill Lynch to the effect that the Merger Consideration is fair, from a
financial point of view, to the shareholders of the Company (other than Parent
and its Affiliates).

Section 3.20

Finders' and Other Fees.  Except for Merrill Lynch, whose fees will be paid by
the Company, there is no investment banker, broker, finder or other similar
intermediary which has been retained by, or is authorized to act on behalf of,
the Special Committee, the Company or any Subsidiary of the Company, or any
employee or consultant of the Company or any Subsidiary of the Company, that
would be entitled to any fee, commission, sale bonus or similar payment from the
Special Committee, the Company, any Subsidiary of the Company, Parent,
Acquisition Sub or any of Parent's or Acquisition Sub's Affiliates upon
consummation of the transactions contemplated hereby.

Section 3.21

Rights Amendment.  The Company and the Company Board have taken all necessary
action to render the Rights Agreement inapplicable to the transactions
contemplated hereby, without any further action on the part of the holder of
Company Common Stock or the Company Board, and neither the execution and
delivery of this Agreement nor the consummation of any of the transactions
contemplated hereby will result in the occurrence of a Distribution Date (as
defined in the Rights Agreement) or otherwise cause the Rights to become
exercisable by the holders thereof.

Section 3.22

State Takeover Statutes.  No "fair price," "merger moratorium," "control share
acquisition" or other similar anti-takeover statute or regulation (including the
provisions of Sections 180.1130 to 180.1134 and Sections 180.1140 to 180.1144 of
the WBCL, inclusive) applies or purports to apply to the Company with respect to
this Agreement, the Merger or any other transaction contemplated hereby.  No
other state takeover statute or similar statute or regulation is applicable to
or purports to be applicable to this Agreement, the Merger or any other
transaction contemplated by this Agreement.

Section 3.23

Title to Assets.  The Company and each Subsidiary of the Company  have good and
valid title to all of their personal properties and assets reflected as being
owned by the Company or one of its Subsidiaries on the Company's audited balance
sheet (including in any related notes thereto) as of January 29, 2005 included
in the Company 2004 Form 10-K or acquired after January 29, 2005 (other than
assets disposed of since January 29, 2005 in the ordinary course of business
consistent with past practice), in each case free and clear of all Liens and
title defects, except for such Liens and title defects which, individually or in
the aggregate, would not reasonably be expected to have a Company Material
Adverse Effect.

Section 3.24

Affiliate Transactions.  Except pursuant to any employment agreement with any
officer of the Company, as of the date hereof, there are no Contracts relating
to any transactions of the type that would be required to be disclosed by the
Company under Item 404 of Regulation S-K promulgated by the SEC.

Section 3.25

Letters of Credit, Surety Bonds, Guarantees.  Section 3.25 of the Company
Disclosure Letter sets forth, as of the date hereof, all standby letters of
credit, performance or payment bonds, guarantee arrangements and surety bonds of
any nature involving amounts in excess of $100,000 relating to the Company or
any of its Subsidiaries.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF PARENT AND ACQUISITION SUB





Each of Parent and Acquisition Sub (each, an "Acquiror Entity") hereby jointly
and severally represents and warrants to the Company as follows:

Section 4.1

Organization.  Each Acquiror Entity is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and has the requisite power and authority to carry on its business as now being
conducted, except where the failure to be so organized, existing and in good
standing or to have such power and authority, individually or in the aggregate,
would not reasonably be expected to have an Acquiror Entity Material Adverse
Effect.  Each Acquiror Entity is duly qualified or licensed to do business and
is in good standing in each jurisdiction in which the nature of its business or
the ownership or leasing of its properties makes such qualification or licensing
necessary, other than where the failure to be so duly qualified, licensed and in
good standing, individually or in the aggregate, would not reasonably be
expected to have an Acquiror Entity Material Adverse Effect.

Section 4.2

Authorization.  Each Acquiror Entity has the requisite corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.  The execution and delivery of this Agreement and the performance of
its obligations hereunder have been duly and validly authorized, and this
Agreement has been approved and adopted  by the Board of Directors of each
Acquiror Entity, and no other corporate proceedings on the part of either
Acquiror Entity are necessary to authorize the execution, delivery and
performance of this Agreement.  Concurrently with the execution of this
Agreement, Parent, as the sole shareholder of Acquisition Sub, is approving this
Agreement and the transactions contemplated hereby, including the Merger.  This
Agreement has been duly executed and delivered by each Acquiror Entity and
constitutes, assuming due authorization, execution and delivery of this
Agreement by the Company, a valid and binding obligation of each Acquiror
Entity, enforceable against each Acquiror Entity in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws relating to or affecting the rights and remedies of creditors
generally and to general principles of equity (regardless of whether considered
in a proceeding in equity or at law).

Section 4.3

Consents and Approvals; No Violations.  

(a)

Assuming that the Company Shareholder Approval is obtained and all consents,
approvals, authorizations and permits described in Section 4.3(b) have been
obtained and all filings and notifications described in Section 4.3(b) have been
made and any waiting periods thereunder have terminated or expired, neither the
execution, delivery or performance of this Agreement by each Acquiror Entity nor
the consummation by the Acquiror Entities of the transactions contemplated
hereby will (i) conflict with or result in a breach of any provision of the
certificate of incorporation or bylaws or the similar organizational documents
of either Acquiror Entity, (ii) result in a violation or breach of or loss of
any benefit under, constitute (with or without due notice or lapse of time or
both) a change of control or default under, require the consent or approval of
or the giving of notice to a Third Party pursuant to, or give to others any
right of termination, vesting, amendment, cancellation or acceleration or impose
on either of the Acquiror Entities any obligation to repurchase, repay, redeem
or acquire or any similar right or obligation under, or result in the creation
of a Lien on any property or asset of any Acquiror Entity, pursuant to any of
the terms, conditions or provisions of any Contract to which any Acquiror Entity
is a party or by which any of them or any of their assets is bound or (iii)
conflict with or violate any Applicable Law applicable to any Acquiror Entity or
by which any property or asset of any Acquiror Entity is bound or affected,
except for any such conflicts, violations, breaches, defaults or other
occurrences which, individually or in the aggregate, (1) with respect to clause
(ii), would not reasonably be expected to have an Acquiror Entity Material
Adverse Effect and (2) with respect to clauses (ii) and (iii), would not
reasonably be expected to prevent or materially delay the performance of this
Agreement by any Acquiror Entity or materially impair the ability of any
Acquiror Entity to take any action necessary to consummate the Merger.

(b)

Neither the execution, delivery or performance of this Agreement by the Acquiror
Entities nor the consummation by the Acquiror Entities of the transactions
contemplated hereby will require any consent, approval, authorization or permit
of, or filing with, or notification to, any Governmental Entity, except (i)
under the Exchange Act, the Securities Act, any applicable Blue Sky Law and the
rules and regulations of the NYSE, (ii) under the HSR Act and any other
applicable antitrust and competition laws, (iii) the filing and recordation of
the Articles of Merger as required by the WBCL and (iv) for such other consents,
approvals, authorizations, permits, filings or notifications, the failure of
which to make or obtain, individually or in the aggregate, (x) would not
reasonably be expected to have an Acquiror Entity  Material Adverse Effect or
(y) would not reasonably be expected to prevent or materially delay the
performance of this Agreement by any Acquiror Entity or materially impair the
ability of any Acquiror Entity to take any action necessary to consummate the
Merger.

Section 4.4

Capitalization.  The authorized capital stock of Acquisition Sub consists of
1,000 shares of common stock, par value $.01 per share, all of which are issued
and outstanding and owned by Parent.  Parent is indirectly controlled by Sun
Capital.  All the issued and outstanding shares of capital stock of, or other
ownership interests in, each Acquiror Entity have been duly authorized, validly
issued and are fully paid and nonassessable (except, if applicable, as otherwise
provided in Section 180.0662(2)(b) of the WBCL) and are owned free and clear of
all Liens.

Section 4.5

Proxy Statement.  None of the information relating to the Acquiror Entities and
supplied or to be supplied by either Acquiror Entity or its respective
Affiliates specifically for inclusion in the Proxy Statement (and any amendments
thereof or supplements thereto) will, as of the time of the mailing of the Proxy
Statement to the Company's shareholders, as of the time of the Special Meeting
and as of the time of any amendments thereof or supplements thereto, contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.  Notwithstanding the foregoing, no
representation is made by any Acquiror Entity with respect to statements made in
any of the foregoing documents based upon information supplied by the Company or
its Subsidiaries.

Section 4.6

Acquiror Entity's Operations.  Each Acquiror Entity was formed solely for the
purpose of engaging in the transactions contemplated by this Agreement, and has
not, other than in connection with the transactions contemplated hereby or
thereby and other than those incidental to its organization and maintenance of
corporate existence, (i) engaged in any business activities, (ii) conducted any
operations, (iii) incurred any liabilities or (iv) owned any assets or property.
 

Section 4.7

Ownership of Company Common Stock.  Neither Acquiror Entity nor any of its
respective "affiliates" or "associates" (as such terms are defined in Rule 12b-2
of the Exchange Act) is the "beneficial owner" (as such term is defined in the
Company Articles) of any shares of Company Common Stock, except 600,240 shares
owned by Elliott Associates, L.P. and 900,360 shares owned by Elliott
International, L.P.

Section 4.8

Financing.  Parent and Acquisition Sub have previously delivered to the Company
fully executed commitment letters (each, a "Financing Letter") from each of Sun
Capital, Wachovia Bank, National Association, and Ableco Finance LLC (each, a
"Financing Source") and accepted by Parent, providing the detailed terms and
conditions upon which the Financing Sources have committed to provide Parent and
Acquisition Sub with debt and/or equity financing in connection with the Merger
in an aggregate amount equal to $1,625,000,000.  The financing contemplated by
the Financing Letters (the "Financing"), together with the cash of the Company
and its Subsidiaries, are sufficient to pay the aggregate Merger Consideration
and Option Consideration, any amounts due under the Credit Facility and any
amounts due in connection with the Debt Offer and pay all fees and expenses to
be paid by Parent, Acquisition Sub, the Company or any of their respective
Affiliates related to the transactions contemplated hereby (the sum total of the
foregoing amounts, the "Required Cash Amount").  The Financing Letters are in
full force and effect as of the date hereof.  The obligations to fund the
commitments under the Financing Letters are not subject to any condition other
than as set forth in the Financing Letters.  Parent is not aware of any fact or
occurrence existing on the date of this Agreement that causes the Financing
Letters to be ineffective with respect to Parent, Acquisition Sub or the Merger,
and Parent has no reason, as of the date hereof, to believe that any of the
conditions to the Financing contemplated by the Financing Letters within
Parent's control will not be satisfied or that the Financing will not be made
available to Parent on the Closing Date.

Section 4.9

Brokers.  No broker, finder or investment banker is entitled to any brokerage,
finder's or other fee or commission in connection with the transactions
contemplated hereby based upon arrangements made by either Acquiror Entity or
Sun Capital for which the Company would be liable if the Merger were not
consummated.

ARTICLE V
COVENANTS OF THE PARTIES





Section 5.1

Conduct of the Business of the Company.  During the period from the date of this
Agreement and continuing until the Effective Time, the Company agrees as to
itself and each of its Subsidiaries that (except (i) as expressly permitted or
required by any other provision of this Agreement, (ii) as set forth in Section
5.1 of the Company Disclosure Letter, (iii) as required by any Applicable Law,
(iv) as required by a Governmental Entity of competent jurisdiction or (v) to
the extent that Parent shall otherwise consent in writing):

(a)

Ordinary Course.  

(i)

The Company and each of its Subsidiaries shall (1) carry on their respective
businesses in the usual, regular and ordinary course and consistent with past
practice and (2) use reasonable best efforts to maintain their existence in good
standing under Applicable Law. Without limiting the foregoing, the Company and
its Subsidiaries shall use their reasonable best efforts to preserve
substantially intact their present lines of business, maintain their rights and
franchises and preserve substantially intact their current relationships with
customers, suppliers and others having business dealings with them and keep
available the services of their present officers, employees and consultants, in
each case to the end that their ongoing businesses shall not be impaired in a
manner that would have a Company Material Adverse Effect at the Effective Time.

(ii)

The Company shall not, and shall not permit any of its Subsidiaries to, incur or
commit to any capital expenditures, except for capital expenditures up to the
aggregate amount set forth in a capital expenditure budget plan delivered to
Parent prior to the date of this Agreement.

(b)

Dividends; Changes in Share Capital.  The Company shall not, and shall not
permit any of its Subsidiaries to (i) declare, set aside or pay any dividend or
other distribution (whether payable in cash, stock, property or a combination
thereof) with respect to any of its capital stock (except for dividends or
distributions paid by wholly-owned Subsidiaries of the Company to the Company or
to other wholly-owned Subsidiaries of the Company), (ii) split, combine,
subdivide, reclassify or amend the terms of any of its capital stock or
authorize the issuance of or issue any other securities in respect of, in lieu
of or in substitution for, shares of its capital stock, except for any such
transaction by a wholly-owned Subsidiary of the Company which remains a
wholly-owned Subsidiary after consummation of such transaction, or (iii)
repurchase, redeem or otherwise acquire, directly or indirectly, any shares of
its capital stock or any other securities of the Company (other than upon the
exercise of Company Stock Options outstanding as of the date hereof or upon the
lapse of restrictions on Company Restricted Shares outstanding on the date
hereof, in each case, in accordance with the terms of the relevant Company Stock
Plan and the agreement relating to such Company Stock Option or Company
Restricted Shares).

(c)

Issuance of Securities.  The Company shall not, and shall not permit any of its
Subsidiaries to, issue, pledge, dispose of, grant, transfer, encumber, deliver
or sell, or authorize any of the foregoing actions with respect to, any shares
of its capital stock of any class, any of its equity interests, any Company
Voting Debt or any securities convertible into or exchangeable or exercisable
for, or any rights, warrants or options to acquire, any such shares of capital
stock or Company Voting Debt or convertible, exchangeable or exercisable
securities or any other equity interests, other than (i) the issuance of shares
of Company Common Stock (and associated Rights) upon the exercise of Company
Stock Options outstanding on the date of this Agreement in accordance with the
terms of the Company Stock Option Plans in effect as of the date of this
Agreement and delivery of Company Restricted Shares outstanding on the date
hereof upon the lapse of restrictions, (ii) issuances by a wholly-owned
Subsidiary of the Company of capital stock to such Subsidiary's parent or
another wholly-owned Subsidiary of the Company or (iii) issuances pursuant to
the Rights Agreement.

(d)

Governing Documents.  The Company shall not amend the Company Articles or the
Company Bylaws and neither the Company nor any Subsidiary of the Company shall
amend the organizational documents of any Subsidiary of the Company.

(e)

No Acquisitions; Material Contracts.  The Company shall not, and shall not
permit any of its Subsidiaries to, (i) acquire (including by merger,
consolidation, or acquisition of stock or assets), in a single transaction or in
a series of related transactions, any interest in any Person or any division
thereof or any assets, other than acquisitions of inventory in the ordinary
course of business, or acquisitions of non-inventory assets in the ordinary
course of business consistent with past practice for aggregate consideration not
in excess of $5 million or (ii) enter into, renew, terminate, cancel or make any
material change in, or agree to any material change in, any Company Material
Contract other than in the ordinary course of business consistent with past
practice.

(f)

No Dispositions. The Company shall not, and shall not permit any of its
Subsidiaries to, (i) sell, dispose of, transfer or divest any assets (including
capital stock of any of its Subsidiaries), businesses or divisions other than
transactions that are in the ordinary course of business or which involve assets
(other than Company Real Property) having a current value of not in excess of $5
million in the aggregate or (ii) lease, license, mortgage, hypothecate, pledge,
encumber, sell, sell and leaseback, sublease, grant any material easement
affecting and/or transfer any interest in any Company Fee Property or any
improvements thereon or on any Company Leased Property, or materially amend,
extend, terminate or enter into any Lease.

(g)

No Liens.  Subject, in the case of Company Fee Property and Company Leased
Property, to the restrictions set forth in Section 5.1(f), the Company shall
not, and shall not permit any of its Subsidiaries to, create, assume or
otherwise consensually incur any Lien on any asset other than Liens (i) pursuant
to, or permitted under, the Credit Facility, (ii) incurred in the ordinary
course of business consistent with past practice or (iii) which would not
reasonably be expected to have a Company Material Adverse Effect.

(h)

Compensation; Severance.  Except (i) as required by Applicable Law or (ii) to
satisfy contractual obligations existing on the date hereof the Company shall
not, and shall not permit any of its Subsidiaries to, (1) except for payments to
individuals other than directors or executive officers of the Company in the
ordinary course of business consistent with past practice, pay or commit to pay
any severance or termination pay other than severance or termination pay that is
required to be paid pursuant to the terms of an existing Plan, (2) enter into
any employment, deferred compensation, consulting, severance or other similar
agreement (or any amendment to any such existing agreement) with any director or
officer or key employee of the Company or any of its Subsidiaries, (3) except
for increases in benefits payable to individuals other than directors or
executive officers of the Company in the ordinary course of business consistent
with past practice, increase or commit to increase any employee benefits payable
to any director, officer or employee of the Company or any of its Subsidiaries,
including wages, salaries, compensation, pension, severance, termination pay or
other benefits or payments (except as required by an existing Plan or Applicable
Law), (4) adopt or make any commitment to adopt any additional employee benefit
plan, (5) make any contribution to any Plan, other than (A) regularly scheduled
contributions and (B) contributions required pursuant to the terms thereof or
Applicable Law, or (6) amend or extend or make any commitments to amend or
extend any Plan in any material respect, except for amendments required by
Applicable Law.

(i)

Accounting Methods; Income Tax Elections.  The Company shall not, and shall not
permit any of its Subsidiaries to, (i) change its methods of accounting or
accounting practice as in effect at January 29, 2005, except as required by
reason of a change in SEC guidelines or GAAP, (ii) change its fiscal year, (iii)
prepare or file any Tax Return inconsistent with past practice or, on any such
Tax Return, take any position, make any election, or adopt any accounting method
that is inconsistent with positions taken, elections made or accounting methods
used in preparing or filing similar Tax Returns in prior periods (unless
required by Applicable Law), (iv) amend any Tax Returns (unless required by
Applicable Law), (vi) settle or compromise any claim or assessment relating to
Taxes, enter into any closing agreement relating to Taxes or consent to any
claim or audit relating to Taxes or (vii) make or change any elections relating
to Taxes, other than as required by Applicable Law.

(j)

Certain Agreements and Transactions.  The Company shall not, and shall not
permit any of its Subsidiaries to, (i) enter into any Contracts that limit or
restrain the Company or any of its Subsidiaries or any of their respective
Affiliates or successors, or that would, after the Effective Time, limit or
restrict Parent, the Surviving Corporation or any of their respective Affiliates
or successors, from engaging or competing in any business or in any geographic
area or location, (ii) amend, modify or terminate, or permit the amendment,
modification or termination of, any Company Lease or Company Sublease or (iii)
engage in any transaction with, or enter into, amend or terminate (except
pursuant to its terms) any agreement, arrangement, or understanding with,
directly or indirectly, any of the Company's Affiliates, including any
transactions, agreements, arrangements or understandings with any Affiliate of
the Company or other Person covered under Item 404 of Regulation S-K promulgated
by the SEC that would be required to be disclosed under such Item 404.  

(k)

Rights Agreement.  The Company shall not (i) redeem the Rights, or amend or
modify or terminate the Rights Agreement other than to delay the Distribution
Date (as defined therein) or to render the Rights inapplicable to the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby, (ii) permit the Rights to become non-redeemable at the redemption price
currently in effect, except by reason of clause (iii) below, or (iii) take any
action which would allow any Person (as defined in the Rights Agreement) other
than Parent or Acquisition Sub or any of their respective Affiliates to become
the Beneficial Owner (as defined in the Rights Agreement) of 15% or more of the
Company Common Stock without causing a Distribution Date or a Shares Acquisition
Date (as each such term is defined in the Rights Agreement) to occur or
otherwise take any action which would render the Rights Agreement inapplicable
to any transaction contemplated by such Person.

(l)

Corporate Structure.  The Company shall not, and shall not permit any of its
Subsidiaries to, alter (through merger, liquidation, reorganization,
restructuring or any other fashion) the corporate structure or ownership of the
Company or any of its Subsidiaries, including through the adoption of a plan of
complete or partial liquidation or resolutions providing for or authorizing such
a liquidation or a dissolution, consolidation, recapitalization or bankruptcy
reorganization.

(m)

Indebtedness.  The Company shall not, and shall not permit any of its
Subsidiaries to, (i) incur any indebtedness for borrowed money or issue any debt
securities or assume (including in connection with any recapitalization
involving the Company or any of its Subsidiaries), guarantee or endorse, or
otherwise as an accommodation become responsible for, the obligations of any
Person (other than a wholly-owned Subsidiary) for borrowed money, except for
indebtedness (x) incurred under the Company's existing credit facilities or
renewals or refinancings thereof or (y) in an aggregate principal amount not to
exceed $2 million at any time outstanding, (ii) pre-pay any long-term debt,
except for purchases of long-term debt (other than the Senior Notes) in the
ordinary course of business in an amount not to exceed $2 million in the
aggregate for the Company and its Subsidiaries taken as a whole, or (iii) pay,
discharge or satisfy any claims, liabilities or obligations (absolute, accrued,
contingent or otherwise), except in the ordinary course of business consistent
with past practice and in accordance with their terms.

(n)

Settlements; Compromises.  The Company shall not, and shall not permit any of
its Subsidiaries to, waive, release, assign, settle or compromise any material
claims against the Company or any of its Subsidiaries, or any litigation or
arbitration, except (i) where the amount of any claim waived, released,
assigned, settled or compromised, or the amount paid in any settlement or
compromise, does not exceed $100,000, and (ii) the terms of such settlement or
compromise would not prohibit or materially restrict the Company from operating
its business as currently conducted.

(o)

Miscellaneous.  The Company shall not, and shall not permit any of its
Subsidiaries to (i) terminate any material Insurance Policy other than in the
ordinary course of business and (ii) permit to lapse any registrations or
applications for registration of material Intellectual Property Rights owned by
the Company or any of the Company's Subsidiaries.

(p)

Certain Prohibited Actions.  The Company shall not, and shall not permit any of
its Subsidiaries to, agree, authorize or enter into any commitment to take any
action (i) that is intended to result in any of the conditions to the Merger set
forth in Article VI not being satisfied or (ii) that is described in the
foregoing subsections (a)-(o) of this Section 5.1, except as otherwise permitted
by this Agreement.

Section 5.2

Shareholders' Meeting; Proxy Material.  

(a)

Subject to Section 5.4(c), the Company shall, acting through the Company Board
and in accordance with Applicable Law and the Company Articles and the Company
Bylaws, use its reasonable best efforts to duly call, give notice of, convene
and hold a special meeting of its shareholders (the "Special Meeting") as
promptly as practicable after the date hereof for the purpose of considering and
taking action upon this Agreement, including the Merger, and shall use its
reasonable best efforts to solicit proxies in favor of approval of this
Agreement and the transactions contemplated hereby, including the Merger.
 Without limiting the generality of the foregoing, the Company's obligations
pursuant to the first sentence of this Section 5.2(a) shall not be affected by
(i) a Change in Recommendation permitted by Section 5.4(c) or (ii) the
commencement, public announcement, disclosure or other communication to the
Special Committee or the Company Board of any Acquisition Proposal or any
intention (whether or not conditional) with respect to any potential or future
Acquisition Proposal, unless, in the case of clause (i), this Agreement is
terminated pursuant to Section 7.1(e), or, in the case of clause (ii), this
Agreement is terminated pursuant to Section 7.1(h).

(b)

As promptly as practicable following the date of this Agreement, the Company
shall prepare and file with the SEC a proxy statement (as amended or
supplemented and, together with any other required proxy materials, the "Proxy
Statement") relating to the Special Meeting.  Prior to filing the Proxy
Statement with the SEC, the Company shall consult with Parent and Acquisition
Sub with respect to such filings and shall afford Parent and Acquisition Sub
reasonable opportunity to comment thereon.  Parent shall furnish all information
concerning it and Acquisition Sub as the Company may reasonably request in
connection with the preparation of the Proxy Statement.

(c)

The Company shall as promptly as practicable notify Parent and Acquisition Sub
of the receipt of any oral or written comments from the SEC relating to the
Proxy Statement, including any request from the SEC for amendments of, or
supplements to, the Proxy Statement and any request by the SEC for additional
information, and furnish Parent with a copy of any such written comments.  Prior
to responding to any such comments, including the filing of any amendment or
supplement to the Proxy Statement with the SEC or the furnishing of additional
information, the Company shall consult with Parent and Acquisition Sub with
respect thereto and shall afford Parent and Acquisition Sub reasonable
opportunity to comment thereon.  Subject to the Company's right to terminate
this Agreement pursuant to Section 7.1(h), the Company (in consultation with
Parent and Acquisition Sub) shall use its reasonable best efforts to respond to
the comments of the SEC with respect to the Proxy Statement and to cause the
Proxy Statement to be mailed to its shareholders as promptly as practicable
after the Proxy Statement shall have been cleared by the SEC.  If at any time
prior to the Effective Time, any information should be discovered by any party
which should be set forth in an amendment or supplement to the Proxy Statement
so that the Proxy Statement would not include any misstatement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, the party which discovers such information shall promptly notify the
other parties hereto and, to the extent required by Applicable Law, an
appropriate amendment or supplement describing such information shall be
promptly filed by the Company with the SEC and disseminated by the Company to
the shareholders of the Company; provided, that prior to such filing, the
Company shall consult with Parent and Acquisition Sub with respect to such
filing and shall afford Parent and Acquisition Sub reasonable opportunity to
comment thereon.  

Section 5.3

Access to Information.  

(a)

Upon reasonable advance notice, between the date of this Agreement and the
Closing Date, the Company shall, and shall cause each of its Subsidiaries and
each of their respective Representatives to, (i) give Parent, Acquisition Sub
and their potential financing sources and its and their respective
Representatives (collectively, "Acquiror's Representatives") reasonable access
during normal business hours to the offices, properties, books and records
(including all Tax Returns and other Tax-related information) of the Company and
its Subsidiaries, (ii) furnish to Acquiror's Representatives such financial and
operating data and other information (including all Tax Returns and other
Tax-related information) relating to the Company, its Subsidiaries and their
respective operations as such Persons may reasonably request and (iii) instruct
the employees, counsel and financial advisors of the Company and its
Subsidiaries to cooperate with Parent and Acquisition Sub in their investigation
of the business of the Company and its Subsidiaries; provided, that such access
shall only be provided to the extent that such access would not violate
Applicable Laws or the terms of any Contract to which the Company or any of its
Subsidiaries is a party or by which any of their respective assets are subject;
provided, further, that to the extent that the Company or any of its
Subsidiaries is restricted in or prohibited from providing any such access to
any documents or data pursuant to any such Contract for the benefit of any Third
Party, upon the request of Parent, each of the Company and any such Subsidiary
shall use its reasonable best efforts to obtain any approval, consent or waiver
with respect to such Contract that is necessary to provide such access to
Acquiror's Representatives.  Without limiting the foregoing, Parent, Acquisition
Sub and the Acquiror's Representatives shall be allowed to conduct visual
inspections, take measurements, make surveys, conduct a Phase I environmental
investigation of the Company, its Subsidiaries and their properties, but shall
not be allowed, absent the prior written approval of the Company, to perform any
environmental sampling or analysis of the sort commonly referred to as a Phase
II environmental investigation.  The Company and its Subsidiaries shall
reasonably cooperate with Parent, Acquisition Sub and the Acquiror's
Representatives in connection with any such environmental investigation,
including making available personnel, outside contractors and outside
consultants with knowledge of environmental matters pertaining to the Company,
its Subsidiaries and their properties and making available relevant documents
related to such matters.

(b)

In addition to and without limiting the foregoing, from the date hereof until
the Effective Time, the Company shall furnish to Parent, within fifteen (15)
Business Days after the end of each month, the standard monthly reporting
package set forth in Section 5.3(b) of the Company Disclosure Letter.

(c)

Any information relating to the Company or its Subsidiaries made available
pursuant to this Section 5.3, shall be subject to the provisions of the
Confidentiality Agreement.  Neither Parent nor Acquisition Sub shall, and Parent
and Acquisition Sub shall cause each of the Acquiror's Representatives not to,
use any information acquired pursuant to this Section 5.3 for any purpose
unrelated to the consummation of the transactions contemplated hereby.  No
investigation conducted pursuant to this Section 5.3 shall affect or be deemed
to modify or limit any representation or warranty made in this Agreement.

Section 5.4

No Solicitation.  

(a)

From the date of this Agreement until the Effective Time or, if earlier, the
termination of this Agreement in accordance with its terms, the Company shall
not, (whether directly or indirectly through its Representatives), and the
Company shall direct and use reasonable best efforts to cause its and its
Subsidiaries' respective Representatives not to, directly or indirectly (i)
solicit, initiate, knowingly encourage or knowingly facilitate (including, in
each case, by way of furnishing information) any inquiries or the making or
submission of any proposal that constitutes an Acquisition Proposal, (ii) enter
into, continue or otherwise participate or engage in discussions or negotiations
with, or disclose or provide any non-public information or data relating to the
Company or any of its Subsidiaries to, or afford access to the properties, books
or records of the Company or any of its Subsidiaries to, any Person with respect
to an Acquisition Proposal or (iii) accept an Acquisition Proposal or enter into
any agreement or agreement in principle providing for or relating to an
Acquisition Proposal or a Company Alternative Transaction (other than, in each
case, an Acceptable Confidentiality Agreement) or enter into any agreement or
agreement in principle requiring the Company to abandon, terminate or fail to
consummate the transactions contemplated by this Agreement.  Notwithstanding the
previous sentence, if at any time prior to obtaining the Company Shareholder
Approval, (a) the Company has received a bona fide unsolicited written
Acquisition Proposal that did not result from a breach of this Section 5.4(a)
and (b) the Special Committee has reasonably determined in good faith, after
consultation with its outside legal counsel and a financial advisor of
nationally recognized reputation, that such Acquisition Proposal could
reasonably be expected to result in a Superior Proposal, then the Company may
take any of the actions described in clause (ii) of this Section 5.4(a);
provided, that the Company (A) will provide notice to Parent and Acquisition Sub
of the receipt of such Acquisition Proposal within twenty-four (24) hours after
the Special Committee has Knowledge of the receipt thereof, (B) will not
disclose any information to such Person without entering into an Acceptable
Confidentiality Agreement and (C) will promptly provide to Parent and
Acquisition Sub any non-public information concerning the Company provided to
such other Person which was not previously provided to Parent and Acquisition
Sub.  Upon execution of this Agreement, the Company shall (whether directly or
indirectly through its Representatives), and the Company shall direct and use
reasonable best efforts to cause its and its Subsidiaries' respective
Representatives to, cease immediately and cause to be terminated any and all
existing discussions, conversations, negotiations and other communications with
any Persons conducted heretofore with respect to, or that could reasonably be
expected to lead to, an Acquisition Proposal and promptly request that all
confidential information with respect thereto furnished by or on behalf of the
Company be returned or destroyed.  Without limiting the foregoing, the Company
agrees that any violation of the restrictions set forth in this Section 5.4(a)
by any of the Company's Representatives or its Subsidiaries' Representatives,
whether or not purporting to act on behalf of the Company, shall constitute a
breach of this Section 5.4(a) by the Company.

(b)

The Company shall, notify Parent promptly (and in any event within twenty-four
(24) hours) of any Acquisition Proposal or of any request for information or
inquiry that could reasonably be expected to lead to an Acquisition Proposal,
the terms and conditions of such Acquisition Proposal, request or inquiry, and
the identity of the Person making such Acquisition Proposal, request or inquiry.
 The Company shall inform Parent on a current basis of the status and terms of
any discussions regarding, or relating to, any such Acquisition Proposal with a
Third Party (including amendments and proposed amendments) and, as promptly as
practicable, of any change in the price, structure or form of the consideration
or material terms of and conditions regarding the Acquisition Proposal.  In
fulfilling its obligations under this Section 5.4(b), the Company shall provide
promptly to Parent copies of all written proposals.  All information provided by
the Company to Parent pursuant to this Section 5.4(b) shall be kept confidential
by Parent in accordance with the terms of the Confidentiality Agreement.
 Immediately upon determination by the Special Committee that an Acquisition
Proposal constitutes a Superior Proposal, the Company shall deliver to Parent a
written notice ("Notice of Superior Proposal") advising Parent that the Special
Committee has so determined, specifying the terms and conditions of such
Superior Proposal (including the amount per share that the Company's
shareholders will receive per share of Company Common Stock (valuing any
non-cash consideration at what the Special Committee determines in good faith,
after consultation with a financial advisor of nationally recognized reputation,
to be the fair value of the non-cash consideration)) and including a copy
thereof with all accompanying documentation and the identity of the Person
making such Superior Proposal and providing Parent with a copy of the Superior
Proposal and all documents relating thereto.

(c)

Each of the Special Committee (subject to approval and adoption by the Company
Board) and the Company Board (as applicable) has adopted a resolution resolving
(subject to the terms and conditions of this Agreement) to recommend that the
holders of shares of Company Common Stock vote for the approval of this
Agreement (the "Company Recommendation").  Neither the Special Committee nor the
Company Board (as applicable) shall (i) withdraw, qualify or modify, or propose
publicly to withdraw, qualify or modify, in each case, in a manner adverse to
Parent, the Company Recommendation or make any statement, filing or release, in
connection with the Special Meeting or otherwise, inconsistent with the Company
Recommendation (it being understood that taking a neutral position or no
position with respect to an Acquisition Proposal shall be considered an adverse
modification of the Company Recommendation), subject to Section 5.4(d) (any such
action, a "Change in Recommendation"), (ii) approve or recommend, or propose
publicly to approve or recommend, any Company Alternative Transaction and/or
(iii) enter into (or cause the Company or any Subsidiary of the Company to enter
into) any letter of intent, agreement in principle, acquisition agreement or
other agreement (A) related to any Company Alternative Transaction (other than
an Acceptable Confidentiality Agreement entered into in accordance with the
provisions of Section 5.4(a)) or (B) requiring the Company to abandon, terminate
or fail to consummate the Merger.  Notwithstanding the foregoing, prior to
obtaining the Company Shareholder Approval, (x) the Company Board may effect a
Change in Recommendation if the Special Committee has determined in good faith,
after consultation with its outside legal counsel and a financial advisor of
nationally recognized reputation, that it would be consistent with its fiduciary
duties to the Company's shareholders under Applicable Law to effect a Change in
Recommendation (regardless of the existence of a Superior Proposal at such time)
and (y) (i) the Company Board may approve or recommend to the shareholders of
the Company an Acquisition Proposal that the Company Board has determined
constitutes a Superior Proposal (a "Company Subsequent Determination"), (ii)
terminate this Agreement pursuant to Section 7.1(h) and (iii) enter into any
letter of intent, agreement in principle, acquisition agreement or other
agreement related to such Superior Proposal if, but only if, in each case with
respect to clause (y), (A) the Company has fully complied with its obligations
under this Section 5.4(c), and (B) the Company has complied with the terms of
Section 7.1(h) and has paid to Parent the Expenses and the Termination Fee, in
each case, in accordance with Section 7.3.

(d)

Nothing contained in this Section 5.4 shall prohibit the Company, the Special
Committee or the Company Board from taking and disclosing to the Company's
shareholders a position with respect to a tender or exchange offer by a Third
Party pursuant to Rules 14d-9 and 14e-2(a) promulgated under the Exchange Act or
from making any disclosure required by Applicable Law or any disclosure to the
Company's shareholders if, in the good faith judgment of the Special Committee,
after consultation with and having considered the advice of outside legal
counsel and a financial advisor of nationally recognized reputation, such
disclosure is necessary in order for the Special Committee to comply with its
fiduciary duties to the Company's shareholders under Applicable Law.

Section 5.5

Real Estate Transfer Taxes.  The Company shall pay all state or local real
property transfer, gains or similar Taxes, if any (collectively, the "Transfer
Taxes"), attributable to the transfer of the beneficial ownership of the
Company's and any of its Subsidiaries' real properties, and any penalties or
interest with respect thereto, payable in connection with the consummation of
the Merger.  The Company shall cooperate with Parent in the filing of any
returns with respect to the Transfer Taxes, including supplying in a timely
manner a complete list of all real property interests held by the Company and
any of its Subsidiaries and any information with respect to such properties that
is reasonably necessary to complete such returns.  The portion of the
consideration allocable to the Company Fee Properties of the Company and any of
its Subsidiaries shall be determined by Parent in its reasonable discretion.
 The shareholders of the Company (who are intended third-party beneficiaries of
this Section 5.5) shall be deemed to have agreed to be bound by the allocation
established pursuant to this Section 5.5 in the preparation of any return with
respect to the Transfer Taxes.

Section 5.6

Director and Officer Liability.  

(a)

Parent shall, or shall cause the Surviving Corporation to, honor all rights to
indemnification and exculpation from liability for acts and omissions occurring
at or prior to the Effective Time and rights to advancements of expenses
relating thereto now existing in favor of the current or former directors,
officers, employees or agents of the Company and its Subsidiaries (the
"Indemnitees") as provided in their respective charters (or similar constitutive
documents) or bylaws or in any indemnification agreement set forth in Section
5.6 of the Company Disclosure Letter and all such rights shall survive the
Merger and shall not be amended, repealed or otherwise modified in any manner
that would adversely affect the rights thereunder of any such Indemnitees,
unless an alteration or modification of such documents is required by Applicable
Law or the Indemnitee affected thereby otherwise consents in writing thereto.  

(b)

For six (6) years after the Effective Time, the Surviving Corporation shall, and
Parent shall cause the Surviving Corporation to, provide officers' and
directors' liability insurance in respect of acts or omissions occurring at or
prior to the Effective Time covering each such Person covered at or prior to the
Effective Time by the Company's officers' and directors' liability insurance
policy maintained by the Company and in effect as of the date hereof on terms
with respect to coverage and amount no less favorable than those of the policy
in effect on the date hereof and described in Section 5.6 of the Company
Disclosure Letter; provided, however, that in no event shall the Surviving
Corporation be required to expend more than an amount per year equal to 300% of
the current annual premium paid by the Company for such insurance (the "Maximum
Amount"), to maintain or procure insurance coverage pursuant hereto; provided,
further, that if the amount of the annual premiums necessary to maintain or
procure such insurance coverage exceeds the Maximum Amount, the Surviving
Corporation shall maintain or procure, for such six (6) year period, the most
advantageous policy of directors' and officers' insurance obtainable for an
annual premium equal to the Maximum Amount.  The provisions of the immediately
preceding sentence shall be deemed to have been satisfied if prepaid policies
have been obtained prior to the Effective Time, which policies provide each such
Person covered at or prior to the Effective Time by the Company's officers' and
directors' liability insurance policy maintained by the Company and in effect as
of the date hereof with coverage, from the Effective Time to the sixth
anniversary of the Effective Time, with respect to claims arising from facts or
events that occurred on or before the Effective Time, including, in respect of
the transactions contemplated by this Agreement, on terms with respect to
coverage and amount no less favorable than the directors' and officers'
liability insurance policy maintained by the Company in effect as of the date
hereof.  Section 5.6 of the Company Disclosure Letter sets forth the Maximum
Amount.

(c)

This Section 5.6 shall survive the consummation of the Merger and is intended to
be for the benefit of, and shall be enforceable by, the Indemnitees referred to
herein, their heirs and personal representatives and shall be binding on the
Surviving Corporation and its successors and assigns.

(d)

If the Surviving Corporation or any of its successors or assigns (i)
consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) transfers or conveys all or substantially all of its properties and assets
to any Person, then, and in each case, to the extent necessary, proper provision
shall be made so that the successors and assigns of the Surviving Corporation
shall assume the obligations set forth in this Section 5.6, and none of the
actions described in clause (i) or (ii) of this sentence shall be taken until
such provision is made.

(e)

The obligations of the Company and the Surviving Corporation under this Section
5.6 shall not be terminated or modified in such a manner as to adversely affect
any Indemnitee or insured party to whom this Section 5.6 applies without the
written consent of such affected Indemnitee or insured party.

Section 5.7

Reasonable Best Efforts.  Upon the terms and subject to the conditions of this
Agreement, each party hereto shall use its reasonable best efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable under Applicable Laws to consummate the
transactions contemplated hereby as promptly as practicable.

Section 5.8

Certain Filings. (a)  Parent, Acquisition Sub and the Company shall cooperate
with one another (i) in connection with the preparation of the Proxy Statement,
(ii) in determining whether any action by or in respect of, or filing with, any
Governmental Entity is required (each a "Governmental Consent"), or any actions,
consents, approvals or waivers are required to be obtained from any
non-governmental Third Parties (each a "Third Party Consent") and (iii) in
seeking any such actions, consents, approvals or waivers or making any such
filings, furnishing information required in connection therewith or with the
Proxy Statement and seeking timely to obtain any such Governmental or Third
Party Consents.  In the event that either party shall fail to obtain any
Governmental or Third Party Consent described in clause (ii) of this Section
5.8(a), such party shall use reasonable best efforts, and shall take any such
actions reasonably requested by the other party hereto, to minimize any adverse
effect upon the Company and Parent, their respective Subsidiaries, and their
respective businesses resulting, or which could reasonably be expected to result
after the Effective Time, from the failure to obtain such Governmental or Third
Party Consent.  Without limiting the provisions of this Section 5.8, the Company
shall, and Parent and Acquisition Sub shall, cause its "ultimate parent entity"
to file with the Department of Justice and the Federal Trade Commission a
Pre-Merger Notification and Report Form pursuant to the HSR Act in respect of
the transactions contemplated hereby as promptly as practicable following the
execution of this Agreement, and, subject to Section 5.8(c), each party will use
its reasonable best efforts to take or cause to be taken all actions necessary,
including to comply promptly and fully with any requests for information from
regulatory Governmental Entities, to obtain any clearance, waiver, approval or
authorization relating to the HSR Act that is necessary to enable the parties to
consummate the transactions contemplated hereby.

(b)

Subject to Section 5.8(c), (i) the Company, Parent and Acquisition Sub shall
each use its reasonable best efforts to resolve such objections, if any, as may
be asserted with respect to the transactions contemplated hereby under any
Regulatory Law and (ii) if any administrative, judicial or legislative action or
proceeding, including any proceeding by a private party, is instituted (or
threatened to be instituted) challenging the transactions contemplated hereby as
violative of any Regulatory Law, the Company, Parent and Acquisition Sub shall
each cooperate in all respects and use its respective reasonable best efforts to
contest and resist any such action or proceeding and to have vacated, lifted,
reversed or overturned any decree, judgment, injunction or other order (whether
temporary, preliminary or permanent) that is in effect and that restricts,
prevents or prohibits consummation of the transactions contemplated hereby,
including by pursuing all reasonable avenues of administrative and judicial
appeal.

(c)

Each of the Company, Parent and Acquisition Sub shall (i) subject to any
restrictions under any Regulatory Law, to the extent practicable, promptly
notify each other of any communication to that party from any Governmental
Entity (including the Federal Trade Commission and the Antitrust Division of the
Department of Justice) with respect to this Agreement and the transactions and
other agreements contemplated hereby and permit the other party to review in
advance any proposed written communication to any Governmental Entity, (ii)
unless required by Applicable Law, not agree to participate in any meeting with
any Governmental Entity in respect of any filings, investigation or other
inquiry with respect to this Agreement and the transactions and other agreements
contemplated hereby unless it consults with the other party in advance and, to
the extent permitted by such Governmental Entity, gives the other party the
opportunity to attend and participate thereat, in each case to the extent
practicable, (iii) subject to any restrictions under any Regulatory Law, furnish
the other party with copies of all correspondence, filings and communications
(and memoranda setting forth the substance thereof) between it and its
Affiliates and their respective representatives on the one hand, and any
Governmental Entity or members of its staff on the other hand, with respect to
this Agreement and the transactions and other agreements contemplated hereby
(excluding documents and communications which are subject to preexisting
confidentiality agreements and to the attorney client privilege or work product
doctrine) and (iv) furnish the other party with such necessary information and
reasonable assistance as such other party and its Affiliates may reasonably
request in connection with their preparation of necessary filings,
registrations, or submissions of information to any Governmental Entities in
connection with this Agreement and the transactions and other agreements
contemplated hereby and thereby, including any filings necessary or appropriate
under the provisions of any Regulatory Law.  

Section 5.9

Public Announcements.  None of the Company, Parent, Acquisition Sub, or any of
their respective Affiliates shall issue or cause the publication of any press
release or other public announcement with respect to this Agreement or the
transactions contemplated hereby without the prior approval of the other
parties, except to the extent required by law or by any listing agreement with,
or the policies of, the NYSE and after reasonable prior notice to the other
parties hereto.

Section 5.10

State Takeover Laws.  If any "fair price," "business combination" or "control
share acquisition" statute or other similar statute or regulation is or may
become applicable to the transactions contemplated hereby, the Company, Parent
and Acquisition Sub shall use reasonable best efforts to grant such approvals
and to take such actions as are necessary so that the transactions contemplated
hereby may be consummated as promptly as practicable on the terms contemplated
hereby and otherwise act to eliminate or minimize the effect of any such statute
or regulation on the transactions contemplated hereby.

Section 5.11

Certain Notifications.  Between the date hereof and the Effective Time, the
Company shall promptly notify Parent and Acquisition Sub of (i) any notice or
other communication from any Person of which the Company has Knowledge alleging
that the consent of such Person is or may be required in connection with the
transactions contemplated hereby, (ii) any notice or communication from any
Governmental Entity in connection with the transactions contemplated hereby and
(iii) any action, suit, charge, complaint, grievance or proceeding commenced or,
to the Company's Knowledge, threatened against the Company or any Subsidiary
which, if pending on the date of this Agreement, would have been required to
have been disclosed pursuant to Section 3.13 or which relates to the
consummation of the transactions contemplated hereby.  Between the date hereof
and the Effective Time, Parent and Acquisition Sub shall promptly notify the
Company of any action, suit, charge, complaint, grievance or proceeding
commenced or, to the Knowledge of Parent or Acquisition Sub, threatened against
Parent or Acquisition Sub which, if pending on the date of this Agreement, would
reasonably be expected to materially delay or impair the consummation of the
transactions contemplated hereby.  Between the date hereof and the Effective
Time, each party shall promptly notify the other parties hereto in writing after
becoming aware of the occurrence of any event which will, or is reasonably
likely to, result in the failure to satisfy any of the conditions specified in
Article VI; provided, however, that the delivery of any notice pursuant to this
Section 5.11 shall not cure any breach of any representation or warranty
requiring disclosure of such matter prior to the date of this Agreement or
otherwise limit or affect the remedies available hereunder to the party
receiving such notice.

Section 5.12

Financing.  

(a)

Parent and Acquisition Sub shall use their reasonable best efforts to obtain the
Financing as set forth in the Financing Letters; provided, however, that
notwithstanding anything in this Agreement to the contrary, Parent and
Acquisition Sub shall be entitled to obtain, in their sole discretion,
substitute debt financing in place of some or all of the Financing provided
 thereunder (“Substitute Debt Financing”) with one or more other nationally
recognized financial institutions if, and only if, such Substitute Debt
Financing would not (i) delay the consummation of the Merger past February 15,
2006 and (ii) prevent the delivery of the solvency letter contemplated by
Section 5.13.

(b)

From the date of this Agreement until the Effective Time, the Company agrees to
provide, and shall cause its Subsidiaries to provide, and will use its
reasonable best efforts to cause their respective Representatives to provide,
all cooperation reasonably requested by Parent in connection with the
arrangement of, and the negotiation of agreements with respect to, the Financing
(and any substitutions, replacements or refinancing thereof), including using
reasonable best efforts to (i) cause appropriate officers and employees to be
available, on a customary basis and upon reasonable notice, to meet with
prospective lenders and investors in presentations, meetings, road shows and due
diligence sessions each conducted at the expense of Parent, (ii) assist with the
preparation of disclosure documents in connection therewith, (iii) execute and
deliver any pledge and security documents or other definitive financing
documents as may be reasonably requested by Parent, (iv) direct (A) its
independent accountants and counsel to provide reasonable assistance to Parent,
including requesting that such accountants provide consent to Parent to use
their audit reports and SAS 100 reviews relating to the Company and its
Subsidiaries and, at the expense of Parent, to provide any necessary "comfort
letters" in connection with the Financing and (B) appropriate officers to sign
any customary management representation letters to its independent accountants
and (v) solicit and cause to be delivered such certificates, affidavits and
instruments (including affidavits of title, survey affidavits, estoppel
certificates and lien waivers), legal opinions and other documents, in each
case, as may be reasonably requested by Parent or reasonably required by any
Lender or title insurance company and, in each case, at the expense of Parent.

(c)

The Company shall (i) continue its cash tender offer (the "Debt Offer") to
purchase any and all of the Senior Notes and (ii) solicit the consent of the
holders of the Senior Notes regarding certain amendments (the "Indenture
Amendments") to the covenants contained in the Indenture, dated as of March 12,
1992, by and between the Company and First Trust National Association, as
trustee. Such offer to purchase and consent solicitation shall not be amended or
altered without the Parent's and Acquisition Sub's written consent and shall be
made in accordance with the written terms and conditions provided, from time to
time, by Parent to the Company and Applicable Law.  The Company shall not,
without Parent's and Acquisition Sub's prior consent, waive any condition to the
Debt Offer or Indenture Amendments, including (x) the condition in the Debt
Offer regarding the completion of the transactions contemplated by the Badger
Merger Agreement and (y) as described in the written terms and conditions
provided by Parent to the Company from time to time.  

(d)

Prior to the Closing but following the Company Shareholder Approval, at the
request of Parent, the Company shall cause each of its Subsidiaries that is
treated as a corporation for U.S. federal income tax purposes, to either merge
into the Company, convert into a limited liability company, or merge into a
limited liability company such that, under U.S. federal income tax law, the
Company will succeed to the earnings and profits of each such Subsidiary.  The
Company shall cooperate with reasonable requests of Parent in this regard.  The
Company shall not make any election inconsistent with treating such Subsidiaries
following conversion or merger into a limited liability company as disregarded
entities for U.S. federal income tax purposes. Notwithstanding the foregoing,
the Company shall not be required to take any of the foregoing actions that
would result in material liability or cost to the Company unless Parent shall
first agree to reimburse the Company for such liability or cost.

Section 5.13

Solvency Letter.  The parties shall engage, at the expense of the Company
(except that, if the Closing does not occur, the Company and Acquisition Sub
shall share such expense equally), an appraisal firm of national reputation
reasonably acceptable to Parent and the Company to deliver a letter in a form
reasonably acceptable to the Special Committee and addressed to the Company
Board (and on which the Special Committee shall be entitled to rely), the
respective Boards of Directors of Parent and Acquisition Sub and, if requested
by them, the Lenders, supporting the conclusion that immediately after the
Effective Time, and after giving effect to the Merger and the other transactions
contemplated hereby, including the Financing, any Substitute Debt Financing and
the payment of the Required Cash Amount, the Company will be Solvent (or the
equivalent thereof, as determined in the reasonable discretion of Parent and the
Company) (such letter, the "Solvency Letter").  Without limiting the generality
of the foregoing, each of Parent and the Company shall use their respective
reasonable best efforts to (i) make available their respective officers, agents
and other representatives on a customary basis and upon reasonable notice and
(ii) provide or make available such information concerning the business,
properties, Contracts, assets and liabilities of the Company as may reasonably
be requested by such appraisal firm in connection with delivering such Solvency
Letter.  

Section 5.14

Shareholder Litigation.  Without limiting the generality of Section 5.11, the
Company shall promptly advise Parent orally and in writing of any litigation
brought by any shareholder of the Company against the Company and/or its
directors relating to this Agreement, the Merger and/or the transactions
contemplated by this Agreement and shall keep Parent reasonably informed
regarding any such litigation.  The Company shall give Parent the opportunity to
consult with the Company regarding the defense or settlement of any such
shareholder litigation, shall give due consideration to Parent's advice with
respect to such shareholder litigation and shall not settle any such litigation
prior to such consultation and consideration without Parent's prior written
consent.

Section 5.15

Tax Covenants.  

(a)

Immediately prior to the Closing, the Company shall furnish to Parent and
Acquisition Sub a certification in accordance with Treasury Regulation Section
1.1445-2(c), and otherwise in form and substance reasonably satisfactory to
Parent and Acquisition Sub, certifying that the Company Common Stock is
regularly traded on an established securities market within the meaning of
Treasury Regulations section 1.1445-2(c)(2).

(b)

During the period from the date hereof to the Effective Time, the Company shall
and shall cause each of the Company's Subsidiaries to: (i) timely file all Tax
Returns ("Post-Signing Returns") required to be filed by the Company or such
Subsidiary, as the case may be, and all Post-Signing Returns shall be prepared
in a manner consistent with past practice (except as required by Applicable
Law), (ii) timely pay all Taxes due and payable by the Company and such
Subsidiary, respectively, and (iii) promptly notify Parent of any federal or
state income or franchise, or other material claim for Taxes pending against or
with respect to the Company or any such Subsidiary (or any significant
developments with respect to ongoing federal or state income or franchise or
other material claim for Taxes), including material Tax liabilities and material
refund claims.

Section 5.16

Employees and Employee Benefit Plans.  

(a)

For a period of not less than one (1) year following the Closing Date, the
Surviving Corporation shall provide all individuals who are employees of the
Company and the Subsidiaries (including employees who are not actively at work
on account of illness, disability or leave of absence) on the Closing Date (the
"Affected Employees"), while employed by the Company or the Subsidiaries, with
compensation and benefits (not including equity compensation) which are
substantially comparable in the aggregate to the compensation and benefits
provided to such Affected Employees as of the date of this Agreement.  Nothing
contained in this Section 5.16 shall be deemed to grant any Affected Employee
any right to continued employment after the Closing Date.  The Surviving
Corporation shall continue to provide and recognize all accrued but unused
vacation of Affected Employees as of the Closing Date.  Any preexisting
condition clause in any of the welfare plans (including medical, dental and
disability coverage) established or maintained by the Surviving Corporation
after the Closing Date shall be waived for the Affected Employees (other than
pre-existing conditions that are already in effect with respect to Affected
Employees, to the extent permitted by Applicable Law), and Affected Employees
shall be credited with service with the Company for all purposes under such
plans.  Parent shall, and shall cause the Surviving Corporation to, assume and
honor all agreements set forth in Section 5.16(a) of the Company Disclosure
Letter to the extent of the respective terms of such agreements.  Subject to the
preceding sentence, nothing in this Agreement shall be interpreted as limiting
the power of the Surviving Corporation or Parent to amend or terminate any
particular Plan or any other particular employee benefit plan, program,
agreement or policy or as requiring the Surviving Corporation or Parent to offer
to continue the employment of any employee of the Company or its subsidiaries
for any period of time or to offer to continue (other than as required by its
written terms) any Plan.

(b)

The Company shall take all action necessary to amend its 2000 Executive Long
Term Incentive Plan effective immediately prior to the Closing Date to provide
that awards under such plan shall be payable only in cash.

(c)

The Surviving Corporation and the Subsidiaries shall be responsible for all
liabilities or obligations under the WARN Act and similar state and local rules,
statutes and ordinances resulting from the Closing or from the actions of the
Surviving Corporation or any Subsidiary following the Closing.  The Surviving
Corporation shall be liable for any workers' compensation or similar workers'
protection claims of any Affected Employee incurred prior to the Closing Date.

Section 5.17

Delisting.  Each of the parties agrees to cooperate with each other in taking,
or causing to be taken, all actions necessary to delist the Company Common Stock
from the NYSE and terminate registration under the Exchange Act; provided, that
such delisting and termination shall not be effective until after the Effective
Time.

ARTICLE VI
CONDITIONS PRECEDENT





Section 6.1

Conditions to Each Party's Obligations to Effect the Merger.  The respective
obligations of the Company, Parent and Acquisition Sub to effect the Merger are
subject to the satisfaction or, to the extent permitted by Applicable Law, the
waiver on or prior to the Effective Time of each of the following conditions:

(a)

The Company Shareholder Approval shall have been obtained at the Special
Meeting.

(b)

The waiting period applicable to the consummation of the Merger under the HSR
Act shall have expired or been terminated and, other than the filing provided
for in Section 1.3, all notices, reports and other filings required to be made
prior to the Effective Time by the Company or Parent or any of their respective
Subsidiaries with, and all consents, registrations, approvals, permits and
authorizations required to be obtained prior to the Effective Time by the
Company or Parent or any of their respective Subsidiaries from, any Governmental
Entity in connection with the execution and delivery of this Agreement and the
consummation of the Merger and the other transactions contemplated hereby by the
Company, Parent and Acquisition Sub shall have been made or obtained (as the
case may be), except for those the failure to be made or obtained, individually
or in the aggregate, would not reasonably be expected to  have a Company
Material Adverse Effect or an Acquiror Entity Material Adverse Effect.

(c)

No Governmental Entity of competent jurisdiction shall have enacted, issued,
promulgated, enforced or entered any statute, law, ordinance, rule, regulation,
judgment, decree, injunction or other order (whether temporary, preliminary or
permanent) that is in effect and prohibits the consummation of or disallows the
Merger, and no federal or state Governmental Entity shall have instituted any
proceeding that is pending seeking any such judgment, decree, injunction or
other order to prohibit the consummation of or disallow the Merger.

(d)

The Company Board, the respective Boards of Directors of Parent and Acquisition
Sub and, if requested by them, the Lenders, shall have received the letter
referred to in Section 5.13 or Acquisition Sub shall have provided to the
Company Board, the Special Committee, the respective Boards of Directors of
Parent and Acquisition Sub and the Lenders, if requested by them, from another
appraisal firm a comparable letter in form and substance reasonably satisfactory
to the Special Committee and Parent.

Section 6.2

Conditions to the Company's Obligation to Effect the Merger.  The obligation of
the Company to effect the Merger shall be further subject to the satisfaction
or, to the extent permitted by Applicable Law, the waiver on or prior to the
Effective Time of each of the following conditions:

(a)

The representations of Parent and Acquisition Sub contained in the first
sentence of Section 4.1 (Organization), in Section 4.2 (Authorization) and in
Section 4.4 (Capitalization) shall be true and correct in all respects in each
case as of the Effective Time (or, to the extent such representations and
warranties speak as of an earlier date, they shall be true and correct in all
respects as of such earlier date).  The representations and warranties of Parent
and Acquisition Sub contained in this Agreement (other than those listed in the
preceding sentence) shall be true and correct (without giving effect to any
limitation as to "materiality" or "Acquiror Entity Material Adverse Effect" set
forth therein) at and as of the Effective Time as if made at and as of such time
(except to the extent expressly made as of an earlier date, in which case as of
such earlier date), except where the failure of such representations and
warranties to be true and correct (without giving effect to any limitation as to
"materiality" or "Acquiror Entity Material Adverse Effect" set forth therein)
would not, individually or in the aggregate, reasonably be expected to have an
Acquiror Entity Material Adverse Effect.

(b)

Parent and Acquisition Sub shall have performed in all material respects their
respective agreements and covenants contained in or contemplated by this
Agreement that are required to be performed by them at or prior to the Effective
Time pursuant to the terms hereof.

(c)

The Company shall have received certificates signed on behalf of Parent and
Acquisition Sub by an executive officer of each of Parent and Acquisition Sub,
dated the Closing Date, to the effect that the conditions set forth in Sections
6.2(a) and 6.2(b) have been satisfied.

Section 6.3

Conditions to Parent's and Acquisition Sub's Obligations to Effect the Merger.
 The obligations of Parent and Acquisition Sub to effect the Merger shall be
further subject to the satisfaction, or to the extent permitted by Applicable
Law, the waiver on or prior to the Closing of each of the following conditions:

(a)

The representations of the Company contained in the first sentence of Section
3.1 (Organization), in Section 3.2 (Authorization), in Section 3.4
(Capitalization), in Section 3.9(a)(ii)(x) (No Company Material Adverse Effect),
in Section 3.19 (Opinion of Financial Advisors), in Section 3.20 (Finders' and
Other Fees), in Section 3.21 (Rights Amendment) and in Section 3.22 (State
Takeover Statutes) shall be true and correct in all respects, in each case as of
the Effective Time (or, to the extent such representations and warranties speak
as of an earlier date, they shall be true and correct in all respects as of such
earlier date).  The representations and warranties of the Company contained in
this Agreement (other than those listed in the preceding sentence and other than
the representations and warranties of the Company contained in Section 3.13(a)
and Section 3.18(b)) shall be true and correct (without giving effect to any
limitation as to "materiality" or "Company Material Adverse Effect" set forth
therein) at and as of the Effective Time as if made at and as of such time
(except to the extent expressly made as of an earlier date, in which case as of
such earlier date), except where the failure of such representations and
warranties to be true and correct (without giving effect to any limitation as to
"materiality" or "Company Material Adverse Effect" set forth therein) would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.  

(b)

The Company shall have performed in all material respects each of its agreements
and covenants contained in or contemplated by this Agreement that are required
to be performed by it at or prior to the Effective Time pursuant to the terms
hereof.

(c)

Parent and Acquisition Sub shall have received certificates signed on behalf of
the Company by an executive officer of the Company, dated the Closing Date, to
the effect that the conditions set forth in Sections 6.3(a) and 6.3(b) have been
satisfied.

ARTICLE VII
TERMINATION





Section 7.1

Termination.  This Agreement may be terminated at any time prior to the
Effective Time, by action taken or authorized by the Board of Directors of the
terminating party or parties, and except as provided below, whether before or
after the Company Shareholder Approval:

(a)

by mutual written consent of Parent, Acquisition Sub and the Company, which
consent shall have been approved by action of their respective Boards of
Directors;

(b)

by the Company, Parent or Acquisition Sub if the Closing shall not have occurred
on or before February 15, 2006 (the "Termination Date"); provided, however, that
the right to terminate this Agreement under this Section 7.1(b) shall not be
available to any party whose failure to fulfill any obligation (including such
party's obligations under Section 5.8) or other breach under this Agreement has
been the cause of, or resulted in, the failure of the Merger to occur on or
before the Termination Date;

(c)

by the Company, Parent or Acquisition Sub if any Governmental Entity of
competent jurisdiction shall have issued an order, decree or ruling or taken any
other action permanently restraining, enjoining or otherwise prohibiting the
Merger (which order, decree, ruling or other action the parties shall have used
their reasonable best efforts to resist, resolve or lift, as applicable, subject
to Section 5.8), and such order, decree, ruling or other action shall have
become final and nonappealable;

(d)

by the Company, Parent or Acquisition Sub if at the Special Meeting or any
adjournment thereof the Company Shareholder Approval shall not have been
obtained;

(e)

by Parent or Acquisition Sub, if (i) the Company Board or any committee thereof
shall have effected a Change in Recommendation or (ii) the Company Board or any
committee thereof shall have made, or advised Parent or Acquisition Sub of its
intention to make, a Company Subsequent Determination;

(f)

by the Company, if there is a breach by Parent or Acquisition Sub of any
representation, warranty, covenant or agreement contained in this Agreement that
would give rise to a failure of a condition set forth in Section 6.2(a) or
6.2(b) and which has not been cured (or is not capable of being cured) within 15
days following receipt by Parent or Acquisition Sub, as the case may be, of
written notice from the Company stating the Company's intention to terminate
this Agreement pursuant to this Section 7.1(f) and the basis for such
termination; provided, that at the time of the delivery of such notice, the
Company shall not be in material breach of its obligations under this Agreement;

(g)

by Parent or Acquisition Sub, if there is a breach by the Company of any
representation, warranty, covenant or agreement contained in this Agreement that
would give rise to a failure of a condition set forth in Section 6.3(a) or
6.3(b) which has not been cured (or is not capable of being cured) within 15
days following receipt by the Company of written notice from Parent and
Acquisition Sub stating Parent's or Acquisition Sub's intention to terminate
this Agreement pursuant to this Section 7.1(g) and the basis for such
termination; provided, that at the time of the delivery of such notice, neither
Parent or Acquisition Sub shall be in material breach of its obligations under
this Agreement; or

(h)

by the Company if the Company Board makes a Company Subsequent Determination in
accordance with the terms of Section 5.4(c), and the Company prior to or
concurrently with such termination pays to Parent in immediately available funds
the Termination Fee.  

The party desiring to terminate this Agreement shall give written notice of such
termination to the other party.

Section 7.2

Effect of Termination.  If this Agreement is terminated by either the Company,
Parent or Acquisition Sub as provided in Section 7.1, this Agreement shall
forthwith become void and there shall be no liability or obligation on the part
of the Company, Parent or Acquisition Sub or their respective officers or
directors, except with respect to this Section 7.2, Section 7.3 and Article VIII
(except for Section 8.1), which provisions shall survive such termination, and
except that, notwithstanding anything to the contrary contained in this
Agreement, neither the Company nor Parent or Acquisition Sub shall be relieved
or released from any liabilities or damages arising out of any willful or
knowing breach of this Agreement and except that the Confidentiality Agreement
shall survive such termination.

Section 7.3

Fees and Expenses.  

(a)

The Company agrees to reimburse Parent (or its designees) for all documented
out-of-pocket expenses of Parent and its Affiliates (other than such expenses
paid or payable by Parent or any of its affiliates to any Affiliate of Parent),
including fees and expenses of financial advisors, outside legal counsel,
accountants, experts and consultants, incurred by Parent and its Affiliates or
on their respective behalf in connection with or related to the authorization,
preparation, negotiation, execution and performance of this Agreement and the
transactions contemplated hereby (collectively, "Expenses"), up to a maximum
amount of $13.5 million plus the Badger Termination Fee, if this Agreement is
terminated:

(i)

by Parent or Acquisition Sub pursuant to Section 7.1(e)(ii);

(ii)

by Parent or Acquisition Sub pursuant to Section 7.1(g) as a result of the
Company's willful breach of any of its representations, warranties or covenants
contained in this Agreement, which breach gives rise to the failure of a
condition set forth in Section 6.3(a) or 6.3(b) to be satisfied;

(iii)

by the Company pursuant to Section 7.1(h); or

(iv)

by the Company, Parent or Acquisition Sub pursuant to Section 7.1(b) or Section
7.1(d).

(b)

(x)  The Company agrees to pay Parent (or its designees) an amount equal to
$13.5 million (less any amounts paid to Parent (or its designees) under Section
7.3(a) or Section 7.3(b)(y)) plus the Badger Termination Fee (the "Termination
Fee") if this Agreement is terminated:

(i)

by Parent or Acquisition Sub pursuant to Section 7.1(e)(ii);

(ii)

by the Company pursuant to Section 7.1(h);  

(iii)

by the Company, Parent or Acquisition Sub pursuant to Section 7.1(b) or Section
7.1(d), and within twelve months of such termination, the Company Board shall
have recommended, the Company shall have entered into a definitive agreement
with respect to, or the Company shall have consummated, a Company Alternative
Transaction or a Company Alternative Transaction shall have occurred (in each
case, with references to "20%" in clauses (i), (ii), and (iii) of the definition
of "Company Alternative Transaction" deemed to be "50.1%"); or

(iv)



by Parent or Acquisition Sub pursuant to Section 7.1(g) as a result of the
Company's willful breach of any of its representations, warranties or covenants
contained in this Agreement, which breach gives rise to the failure of a
condition set forth in Section 6.3(a) or 6.3(b) to be satisfied and  within
twelve (12) months of such termination, the Company Board shall have
recommended, the Company shall have entered into a definitive agreement with
respect to, or the Company shall have consummated, a Company Alternative
Transaction or a Company Alternative Transaction shall have occurred (in each
case, with references to "20%" in clauses (i), (ii) and (iii) of the definition
of "Company Alternative Transaction" deemed to be references to "50.1%").



(y)

The Company agrees to pay Parent (or its designees) an amount equal to $13.5
million plus the Badger Termination Fee if this Agreement is terminated by
Parent or Acquisition Sub pursuant to Section 7.1(e)(i).

(z)

Parent agrees to pay or cause to be paid to the Company an amount equal to the
sum of (i) the Badger Termination Fee plus (ii) interest thereon from the date
hereof to the date of payment at the Base Margin Rate (as defined in the Company
Credit Agreement) in effect from time to time, if this Agreement is terminated
for any reason, other than pursuant to Section 7.1(a).  

(c)

Any payment required to be made pursuant to Section 7.3(a) or Section 7.3(b)
shall be made (X) concurrently with a termination by the Company giving rise to
the payments provided for in Section 7.3(a)(iii), Section 7.3(a)(iv) or Section
7.3(b)(ii) and (Y) not more than two (2) Business Days after any other event
giving rise to any payment provided for in Section 7.3(a), or Section 7.3(b), or
Section 7.3(b)(z) and not covered under clause (X).  All payments under this
Section 7.3 shall be made by wire transfer of immediately available funds to an
account designated by the party entitled to receive payment.

(d)

No payment under this Section 7.3 shall limit in any respect any rights or
remedies available to Parent and Acquisition Sub relating to any willful breach
or failure to perform any representation, warranty, covenant or agreement set
forth in this Agreement resulting, directly or indirectly, in the right to
receive any payment under this Section 7.3.

(e)

Except as otherwise provided in this Section 7.3, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such expenses; provided, however,
that if the Closing does not occur, the Company and Acquisition Sub shall share
equally all fees and expenses (other than attorneys' and accountants' fees and
expenses) incurred by the Company in relation to the Debt Offer and the printing
and filing of the Proxy Statement (in each case, including any related
preliminary materials, financial statements and exhibits) and any amendments or
supplements thereto and all filing fees required in connection with the filing
of Premerger Notifications under the HSR Act and any filings under antitrust and
competition laws of any other applicable jurisdiction shall be shared equally by
the parties.

(f)

The Company acknowledges that the agreements contained in this Section 7.3 are
an integral part of the transactions contemplated by this Agreement and that,
without these agreements, Parent would not enter into this Agreement.
 Accordingly, if the Company fails promptly to pay any amount due pursuant to
this Section 7.3 and, in order to obtain such payment, Parent commences a suit
which results in a judgment against the Company for the amount set forth in this
Section 7.3, the Company shall pay to Parent its reasonable costs and expenses
(including reasonable attorneys' fees and expenses) in connection with such
suit, together with interest on the amount of the fee at the prime rate of
Citibank, N.A. in effect on the date such payment was required to be made.

(g)

Parent acknowledges that the agreements contained in this Section 7.3 are an
integral part of the transactions contemplated by this Agreement and that,
without these agreements, the Company would not enter into this Agreement.
 Accordingly, if Parent fails promptly to pay any amount due pursuant to this
Section 7.3 and, in order to obtain such payment, the Company commences a suit
which results in a judgment against Parent for the amount set forth in this
Section 7.3, Parent shall pay to the Company its reasonable costs and expenses
(including reasonable attorneys' fees and expenses) in connection with such
suit, together with interest on the amount of such costs and expenses at the
prime rate of Citibank, N.A. in effect on the date such payment was required to
be made.

(h)

In the event that amounts are payable under this Section 7.3 by the Company, on
the one hand, and Parent, on the other hand, such amounts shall be subject to
offset against each other so that only the net amount is payable to the
applicable party.

ARTICLE VIII
MISCELLANEOUS





Section 8.1

Definitions.  As used in this Agreement, the following terms have the meanings
specified or referred to in this Section 8.1 and shall be equally applicable to
both singular and plural forms.  Any agreement referred to below means such
agreement as amended, supplemented or modified from time to time to the extent
permitted by the applicable provisions thereof and by this Agreement.

"Acceptable Confidentiality Agreement" means a confidentiality agreement with
terms and conditions no less favorable to the Company than the Confidentiality
Agreement, but which exclude standstill provisions.

"Acquiror Entity" has the meaning set forth in the first sentence of Article IV.

"Acquiror Entity Material Adverse Effect" means any effect, change, event, fact,
condition, occurrence or development that, individually or in the aggregate,
with other effects, changes, events, facts, conditions, occurrences or
developments, has been or would reasonably be expected to be materially adverse
to the condition (financial or otherwise), assets, liabilities, properties,
business or results of operations of the Acquiror Entities taken as a whole;
provided, however, that to the extent any effect, change, event, fact,
condition, occurrence or development is caused by or results from any of the
following, it shall not be taken into account in determining whether there has
been an "Acquiror Entity Material Adverse Effect": (i) the execution of this
Agreement, the public announcement thereof or any transaction contemplated
hereby or (ii) factors affecting the U.S. economy or financial markets as a
whole and not specifically relating to (or having a materially disproportionate
effect (relative to the effect on other Persons operating in the same industry
as the Acquiror Entities) on) the Acquiror Entities taken as whole.

"Acquiror's Representatives" has the meaning set forth in Section 5.3(a).

"Acquisition Proposal" means any inquiry, offer or proposal other than any
inquiry offer or proposal by Parent or Acquisition Sub (whether or not in
writing) relating to a Company Alternative Transaction.

"Acquisition Sub" has the meaning set forth in the introductory paragraph of
this Agreement.

"Affected Employees" has the meaning set forth in Section 5.16(a).

"Affiliate" has the meaning as defined in Rule 12b-2 under the Exchange Act.

"Agreement" means this Agreement and Plan of Merger by and among Parent,
Acquisition Sub and the Company.

"Applicable Law" means all applicable laws, statutes, orders, rules, regulations
and all applicable legally binding policies or guidelines promulgated, or
judgments, decisions or orders entered, by any Governmental Entity.

"Articles of Merger" has the meaning set forth in Section 1.3.

"Badger Merger Agreement" has the meaning set forth in the first recital of this
Agreement.

"Badger Termination Fee" has the meaning set forth in Section 3.2(d).

"beneficial ownership" (and related terms such as "beneficially owned" or
"beneficial owner") has the meaning set forth in Rule 13d-3 under the Exchange
Act.

"Business Day" means any day on which banks are not required or authorized to
close in the City of New York.

"Certificate" has the meaning set forth in Section 2.7.

"Change in Recommendation" has the meaning set forth in Section 5.4(c).

"Cleanup" means all actions required under Environmental Laws to (i) cleanup,
remove, treat or remediate Hazardous Materials in the indoor or outdoor
environment, (ii) perform pre-remedial studies and investigations and
post-remedial monitoring and care, (iii) respond to any requests by a
Governmental Entity for information or documents relating to cleanup, removal,
treatment or remediation or potential cleanup, removal, treatment or remediation
of Hazardous Materials in the indoor or outdoor environment or (iv) prevent the
Release of Hazardous Materials so that they do not migrate, endanger, or
threaten to endanger public health or welfare or the indoor or outdoor
environment.

"Closing" has the meaning set forth in Section 1.2.

"Closing Date" has the meaning set forth in Section 1.2.

"Code" means the Internal Revenue Code of 1986.

"Company" has the meaning set forth in the introductory paragraph of this
Agreement.

"Company 1991 Stock Option Plan" has the meaning set forth in Section
3.4(b)(iv).

"Company 1993 Restricted Stock Plan" means the Company's 1993 Restricted Stock
Plan.

"Company 1995 Stock Option Plan" has the meaning set forth in Section 3.4(b)(v).

"Company 1998 Stock Incentive Plan" has the meaning set forth in Section
3.4(b)(vi).

"Company 2001 Stock Incentive Plan" has the meaning set forth in Section
3.4(b)(vii).

"Company 2004 Form 10-K" has the meaning set forth in Section 3.5.

"Company 2004 Stock Incentive Plan" has the meaning set forth in Section
3.4(b)(viii).

"Company Alternative Transaction" means any (i) transaction or series of
transactions pursuant to which any Third Party acquires or would acquire,
directly or indirectly, beneficial ownership of more than 20% of the outstanding
voting power of the Company, whether from the Company or its shareholders
pursuant to a tender offer, exchange offer or otherwise, (ii) any acquisition or
proposed acquisition of the Company or any of its Significant Subsidiaries (at
the 20% level) by a merger, consolidation, recapitalization, business
combination, share exchange, liquidation, dissolution or similar transaction
(including any so-called "merger of equals" and whether or not Company or any of
its Significant Subsidiaries (at the 20% level)  is the entity surviving any
such merger or business combination), (iii) any other transaction (including any
recapitalization) pursuant to which any Third Party acquires or would acquire,
directly or indirectly, assets or control of assets (including for this purpose
the outstanding equity securities of the Subsidiaries of the Company and any
entity surviving any merger or business combination involving any of them) of
the Company and/or any of the Subsidiaries of the Company, as appropriate, for
consideration with a fair market value equal to 20% or more of the aggregate
market value of all of the outstanding shares of Company Common Stock on the
date prior to the date hereof or (iv) any dividend on, or repurchase of, capital
stock of the Company (x) involving payments to holders of such capital stock in
an aggregate amount greater than 20% of the value of the Company's total
consolidated assets and (y) financed substantially through the sale of, or
incurrence of indebtedness secured by, any Company Real Property.

"Company Articles" has the meaning set forth in Section 3.1.

"Company Bylaws" has the meaning set forth in Section 3.1.

"Company Board" has the meaning set forth in the second recital of this
Agreement.

"Company Common Stock" has the meaning set forth in Section 2.6.

"Company Convertible Security" has the meaning set forth in Section 3.4(d).

"Company Credit Agreement" means the Amended and Restated Loan and Security
Agreement, dated as of August 19, 2003, by and among Fleet Retail Finance Inc.,
as Administrative Agent and Collateral Agent, the Lenders parties thereto, Fleet
National Bank (now Bank of America, NA), the Company and the guarantors listed
therein.

"Company Disclosure Letter" means the disclosure letter delivered by the Company
to Parent dated the date hereof, which disclosure letter relates to this
Agreement and is designated therein as the Company Disclosure Letter.

"Company Fee Property" has the meaning set forth in Section 3.17(a).

"Company Leased Property" has the meaning set forth in Section 3.17(b).

"Company Leases" has the meaning set forth in Section 3.17(b).

"Company Material Adverse Effect"  means any effect, change, event, fact,
condition, occurrence or development that, individually or in the aggregate,
with other effects, changes, events, facts, conditions, occurrences or
developments, has been or would reasonably be expected to be materially adverse
to the condition (financial or otherwise), assets, liabilities, properties,
business or results of operations of the Company and its Subsidiaries, taken as
a whole; provided, however, that to the extent any effect, change, event, fact,
condition, occurrence or development is caused by or results from any of the
following, it shall not be taken into account in determining whether there has
been a "Company Material Adverse Effect": (i) changes in general economic
conditions, (ii) the announcement of this Agreement and the transactions
contemplated hereby, (iii) general changes or developments in the industries in
which the Company and the Company Subsidiaries operate or (iv) changes in GAAP
which the Company is required to adopt, unless, in the case of the foregoing
clauses (i) and (iii), such changes or developments referred to therein would
reasonably be expected to have a materially disproportionate impact on the
condition (financial or otherwise), assets, liabilities, properties, business or
results of operations of the Company and its Subsidiaries taken as a whole
relative to other industry participants.  Notwithstanding the forgoing, a
deterioration in the results of operations of the Company during the period
beginning on November 1, 2005 and thereafter shall not, in and of itself,
constitute a Company Material Adverse Effect (a "Performance Reduction");
provided, however, that a Company Material Adverse Effect shall be deemed to
have occurred if there is a Performance Reduction as a result of any other
effect, change, event, fact, condition, occurrence or development that would
have constituted a Company Material Adverse Effect.

"Company Material Contract" has the meaning set forth in Section 3.15(a).

"Company Permits" has the meaning set forth in Section 3.13(b).

"Company Preferred Stock" has the meaning set forth in Section 3.4(a).

"Company Real Property" has the meaning set forth in Section 3.17(b).

"Company Recommendation" has the meaning set forth in Section 5.4(c).

"Company Restricted Shares" has the meaning set forth in Section 3.4(c).

"Company SEC Documents" has the meaning set forth in Section 3.6(a).

"Company Shareholder Approval" has the meaning set forth in Section 3.2(c).

"Company Stock Option Plans" has the meaning set forth in Section 3.4(c).

"Company Stock Options" has the meaning set forth in Section 3.4(c).

"Company Stock Plans" means the Company Stock Option Plans, the Company 1993
Restricted Stock Plan, the Company's 2000 Executive Long-Term Incentive Plan and
the Company's Employee Stock Purchase Plan.

"Company Subleases" has the meaning set forth in Section 3.17(b).

"Company Subsequent Determination" has the meaning set forth in Section 5.4(c).

"Company Voting Debt" has the meaning set forth in Section 3.4(e).

"Confidentiality Agreement" means the Confidentiality Agreement dated as of
October 2, 2005 by and among Sun Capital Partners Group IV, Inc., Developers
Diversified Realty Corporation, Lubert-Adler Partners, Elliott Management
Corporation and Merrill Lynch, on behalf of the Company.

"Constituent Corporations" has the meaning set forth in the introductory
paragraph of this Agreement.

"Contract" means any agreement, contract, lease, note, loan, evidence of
indebtedness, purchase order, letter of credit, settlement agreement, franchise
agreement, undertaking, covenant, license, instrument, obligation or commitment.

"Copyright" has the meaning set forth in the definition of "Intellectual
Property Rights."

"Credit Facility" means the Amended and Restated Loan and Security Agreement
dated as of August 19, 2003 by and among the Company, certain of its
Subsidiaries, Fleet Retail Finance Inc. and each of the lenders, guarantors and
financial institutions party thereto.

"Debt Offer" has the meaning set forth in Section 5.12(c).

"Effective Time" has the meaning set forth in Section 1.3.

"Environmental Claim" means any claim, action, cause of action, investigation or
written notice by any Person or Governmental Entity alleging potential liability
on the part of the Company or any of its Subsidiaries (including, requests for
information and any notices pursuant to the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, ("CERCLA") or any similar
Environmental Law, potential liability for investigatory costs, cleanup costs,
governmental response costs, natural resources damages, property damages,
personal injuries, or penalties) arising out of, based on or resulting from (i)
the presence, or Release into the environment, of any Hazardous Material at any
location, whether or not owned or operated by the Company or any of its
Subsidiaries, (ii) circumstances forming the basis of any violation, or alleged
violation, of any Environmental Law by the Company or any of its Subsidiaries or
(iii) any contractual liabilities asserted against the Company or any of its
Subsidiaries.

"Environmental Laws" means all federal, interstate, state, local and foreign
laws and regulations relating to pollution or protection of the environment,
including laws relating to Releases or threatened Releases of Hazardous
Materials or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, transport or handling of Hazardous Materials.

"Environmental Permit" means any permit, approval, identification number,
license and other authorization required under any applicable Environmental Law.
 

"Equity Commitment Letter" has the meaning set forth in Section 4.8.

"ERISA" means the Employee Retirement Income Security Act of 1974.  

"ERISA Affiliate" means any Person that, together with the Company and its
Subsidiaries, is treated as a single employer under Section 414(b), (c), (m) or
(o) of the Code.

"Exchange Act" means the Securities Exchange Act of 1934.

"Expenses" has the meaning set forth in Section 7.3(a).

"Financing" has the meaning set forth in Section 4.8.

"Financing Letters" has the meaning set forth in Section 4.8.

"GAAP" means United States generally accepted accounting principles.

"Governmental Consent" has the meaning set forth in Section 5.8(a).

"Governmental Entity" means any federal, state or local government or any court,
tribunal, administrative agency or commission or other governmental or other
regulatory authority or agency, domestic, foreign or supranational.

"Hazardous Materials" means all substances, wastes or materials defined or
regulated as hazardous substances, oils, pollutants or contaminants in the
National Oil and Hazardous Substances Pollution Contingency Plan, 40 C.F.R. §
300.5, or any other Environmental Law, and including toxic mold and friable
asbestos.

"Holder" has the meaning set forth in Section 2.10(b).

"HSR Act" means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

"Indemnitees" has the meaning set forth in Section 5.6(a).

"Indenture Amendments" has the meaning set forth in Section 5.12(c).

"Insurance Policies" has the meaning set forth in Section 3.16.

"Intellectual Property Rights" means all U.S. and foreign (i) patents, patent
applications, patent disclosures, and all related continuations,
continuations-in-part, divisionals, reissues, re-examinations, substitutions,
and extensions thereof ("Patents"), (ii) trademarks, service marks, trade names,
domain names, logos, slogans, trade dress, and other similar designations of
source or origin, together with the goodwill symbolized by any of the foregoing
("Trademarks"), (iii) copyrights and copyrightable subject matter
("Copyrights"), (iv) rights of publicity, (v) moral rights and rights of
attribution and integrity, (vi) computer programs (whether in source code,
object code, or other form), databases, compilations and data, technology
supporting the foregoing, and all documentation, including user manuals and
training materials, related to any of the foregoing ("Software"), (vii) trade
secrets and all confidential information, know-how, inventions, proprietary
processes, formulae, models, and methodologies ("Trade Secrets"), (viii) all
rights in the foregoing and in other similar intangible assets, (ix) all
applications and registrations for the foregoing and (x) all rights and remedies
against infringement, misappropriation, or other violation thereof.

 "IRS" means the Internal Revenue Service.

"Knowledge" of any Person which is not an individual means, with respect to any
specific matter, the actual knowledge, after due inquiry, of such Person's
executive officers and any other officer having primary responsibility for such
matter.

"Leases" has the meaning set forth in Section 3.17(b).

"Liens" means any mortgages, pledges, claims, liens, charges, encumbrances,
easements, servitudes, restrictive covenants, options, rights of first refusal,
transfer restrictions and security interests of any kind or nature whatsoever,
except, in the case of securities, for limitations on transfer imposed by
federal or state securities laws.

"Maximum Amount" has the meaning set forth in Section 5.6(b).

"Merger" has the meaning set forth in the second recital of this Agreement.

"Merger Consideration" has the meaning set forth in Section 2.7.

"Merger Fund" has the meaning set forth in Section 2.10(d).

"Merrill Lynch" means Merrill Lynch & Co.

"Notice of Superior Proposal" has the meaning set forth in Section 5.4(b).

"NYSE" has the meaning set forth in Section 3.3(b).

"Option Consideration" has the meaning set forth in Section 2.9.

"Parent" has the meaning set forth in the introductory paragraph of this
Agreement.

"Patents" has the meaning set forth in the definition of "Intellectual Property
Rights."

"Paying Agent" has the meaning set forth in Section 2.10(a).

"PBGC" means the Pension Benefit Guaranty Corporation.

"Permitted Encumbrances" means (i) Liens for Taxes, assessments and other
governmental charges not yet due and payable, or, if due, not delinquent or
being contested in good faith by appropriate proceedings during which collection
or enforcement against the relevant Company Real Property is stayed and
provided, that adequate reserves have been set aside for the payment thereof
and; (ii) zoning and building laws and covenants, conditions, rights-of-way and
other similar encumbrances of public record; provided, that individually and in
the aggregate, such laws and encumbrances are not violated by the as-built
improvements located on the relevant Company Real Property or the occupancy and
use of the relevant Company Real Property on the date hereof and do not
materially or adversely impair the current use, occupancy or value of such
properties nor materially impair the ability of the owner or lessee of such
Company Real Property to obtain financing by using such assets as collateral.

"Person" means any person, employee, individual, corporation, limited liability
company, partnership, trust, joint venture, or any other non-governmental entity
or any governmental or regulatory authority or body.

"Plans" has the meaning set forth in Section 3.11(a).

"Post-Signing Returns" has the meaning set forth in Section 5.15(b).

"Proxy Statement" has the meaning set forth in Section 5.2(b).

"Regulatory Law" means the Sherman Act, the Clayton Act, the HSR Act, the
Federal Trade Commission Act and all other federal, state and foreign, if any,
statutes, rules, regulations, orders, decrees, administrative and judicial
doctrines and other laws that are designed or intended to prohibit, restrict or
regulate (i) foreign investment, (ii) foreign exchange or currency controls or
(iii) actions having the purpose or effect of monopolization or restraint of
trade or lessening of competition.

"Release" means any actual or threatened release, spill, emission, discharge,
leaking, pumping, injection, deposit, disposal, dispersal, leaching or migration
into the indoor or outdoor environment (including ambient air, surface water,
groundwater and surface or subsurface strata or the abandonment or disposal of
any barrels, containers or other closed receptacles containing Hazardous
Materials) of Hazardous Materials, including the movement of Hazardous Materials
through or in the air, soil, surface water, groundwater or real property.

"Representative" means, with respect to any Person, such Person's officers,
directors, employees, attorneys, accountants, advisers, representatives,
Affiliates and agents.

"Required Cash Amount" has the meaning set forth in Section 4.8.

"Rights" has the meaning specified in the Rights Agreement.

"Rights Agreement" means the Rights Agreement dated as of July 3, 1992 between
the Company and Wells Fargo Bank, N.A.(as successor to Norwest Bank Minnesota,
National Association), as amended and restated as of September 24, 1997 and
further amended by Amendment to Rights Agreement dated as of May 22, 1998.

"Sarbanes-Oxley" has the meaning set forth in Section 3.6(b).

"SEC" means the Securities and Exchange Commission.

"Section 180.0622(2)(b) of the WBCL" means Section 180.0622(2)(b) of the WBCL,
including judicial interpretations thereof and Section 180.40(6), its
predecessor statute.

"Securities Act" means the Securities Act of 1933.

"Senior Notes" means the 9.25% Senior Unsecured Notes of the Company due March
15, 2022 issued pursuant to the Indenture dated as of March 12, 1992 between the
Company and First Trust National Association, as trustee, as supplemented by the
First Supplemental Indenture dated as of May 22, 1998 between the Company and
First Trust National Association, as trustee.

"Series B Preferred Stock" has the meaning set forth in Section 3.4(a).

"Significant Subsidiary" of any Person means a Subsidiary of such Person that
would constitute a "significant subsidiary" of such Person within the meaning of
Rule 1.02(v) of Regulation S-X as promulgated by the SEC.

"Software" has the meaning set forth in the definition of "Intellectual Property
Rights."

"Solvency Letter" has the meaning set forth in Section 5.13.

"Solvent" when used with respect to any Person means that, as of any date of
determination, (i) the amount of the "present fair saleable value" of the assets
of such Person will, as of such date, exceed the amount of all "liabilities of
such Person, contingent or otherwise", as of such date, as such quoted terms are
generally determined in accordance with applicable federal laws governing
determinations of the insolvency of debtors, (ii) the present fair saleable
value of the assets of such Person will, as of such date, be greater than the
amount that will be required to pay the liability of such Person on its debts as
such debts become absolute and matured, (iii) such Person will not have, as of
such date, an unreasonably small amount of capital with which to conduct its
business and (iv) such Person will be able to pay its debts as they mature.  For
purposes of this definition, (i) "debt" means liability on a "claim," and (ii)
"claim" means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

"Special Committee" has the meaning set forth in the second recital of this
Agreement.

"Special Meeting" has the meaning set forth in Section 5.2(a).

"Subsidiary" of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

"Substitute Debt Financing" has the meaning set forth in Section 5.12(a).

"Sun Capital" means Sun Capital Partners IV, LP, a Delaware limited partnership.

"Superior Proposal" means any proposal (on its most recently amended or modified
terms, if amended or modified) made by a Third Party to enter into a Company
Alternative Transaction (with references to "20%" in the definition of "Company
Alternative Transaction" deemed to be references to "50.1%") on terms that the
Special Committee determines in its good faith judgment, after consultation with
and having considered the advice of outside legal counsel and a financial
advisor of nationally recognized reputation, (i) would result in a transaction
that is more favorable to the Company's shareholders (in their capacities as
shareholders) from a financial point of view than the Merger and the
transactions contemplated by this Agreement and (ii) is reasonably capable of
being completed on the terms proposed, in each case taking into account all
legal, financial, regulatory, fiduciary and other aspects of the proposal,
including the likelihood that such transaction will be consummated.

"Surviving Corporation" has the meaning set forth in Section 1.1.

"Surviving Corporation Common Stock" has the meaning set forth in Section 2.6.

"Tax" and "Taxes" means any and all taxes, customs, duties, tariffs, imposts,
deficiencies, levies or other like assessments, charges or fees (including
estimated taxes, charges and fees), including income, corporation, advance
corporation, gross receipts, transfer, excise, real or personal property, sales,
use, net worth, recording, alternative minimum, stamp, occupation, value-added,
license, payroll, withholding, social security and franchise or other
governmental taxes or charges, imposed by the United States or any state,
county, local or foreign Governmental Entity, and including any liability for
any of the foregoing items of another Person pursuant to Treasury Regulation
Section 1.1502-6 or any similar or analogous provision of Applicable Law (as
transferor or successor) and such term shall include any interest, fines,
penalties or additions to tax attributable to such taxes.

"Tax Return" means any report, return, document, statement, declaration or other
written information or filing required to be supplied to any taxing or other
Governmental Entity (foreign or domestic) in connection with Taxes, including
information returns and any documents with respect to or accompanying payments
of estimated Taxes or requests for the extension of time in which to file any
such report, return, document, declaration or other information.

"Termination Date" has the meaning set forth in Section 7.1(b).

"Termination Fee" has the meaning set forth in Section 7.3(b).

"Third Party" means any Person or group of Persons (other than the Company and
its Affiliates or Parent and its Affiliates).

"Third Party Consent" has the meaning set forth in Section 5.8(a).

"Trademark" has the meaning set forth in the definition of "Intellectual
Property Rights."  

"Trade Secrets" has the meaning set forth in the definition of "Intellectual
Property Rights."  

"Transfer Taxes" has the meaning set forth in Section 5.5.

"Treasury Regulations" means the United States Treasury regulations promulgated
under the Code.

"WARN Act" means the Worker Adjustment and Retraining Notification Act of 1988.

"WBCL" has the meaning set forth in Section 1.1.

Section 8.2

Notices.  All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement to any party hereunder
shall be in writing and deemed given if addressed as provided below (or at such
other address as the addressee shall have specified by notice actually received
by the addressor) and if either (i) actually delivered in fully legible form, to
such address, (ii) in the case of any nationally recognized express mail
service, one (1) Business Day shall have elapsed after the same shall have been
deposited with such service or (iii) if by fax, on the day on which such fax was
sent; provided, that a copy is sent the same day by overnight courier or express
mail service.  If to the Company, to:

ShopKo Stores, Inc.

700 Pilgrim Way

Green Bay, Wisconsin 54304

Attention:  President and Chief Executive Officer

General Counsel

Telephone:  (920)  429-2211

Facsimile:  (920) 429-7401




with a copy (which shall not constitute notice) to:

Godfrey & Kahn, S.C.

780 North Water Street

Milwaukee, WI 53202

Attention:  Dennis F. Connolly

Christopher B. Noyes

Telephone:(414) 273-3500

Facsimile: (414) 273-5198




If to the Special Committee, to:

Hillcrest Capital Partners

Suite 2150

527 Marquette Avenue South

Minneapolis, Minnesota 55402

Attention:  John G. Turner

Telephone:  (612) 333-9921

Facsimile:  (612) 333-6176




with a copy (which shall not constitute notice) to:

Sidley Austin Brown & Wood LLP

Bank One Plaza

10 South Dearborn Street

Chicago, Illinois 60603

Attention:  Thomas A. Cole, Esq.

      

      Dennis V. Osimitz, Esq.

Telephone:  (312) 853-7000

Facsimile:  (312) 853-7036




If to Parent or Acquisition Sub, to:




SKO Group Holding Corp.

c/o Sun Capital Partners Group IV, Inc.

5200 Town Center Circle

Suite 470

Boca Raton, FL  33486

Attention:

Marc J. Leder, Rodger R. Krouse, and C. Deryl Couch

Facsimile:

(561) 394-0540







with a copy (which shall not constitute notice) to:




Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, New York 10178

Attention:  Steven A. Navarro, Esq.

Facsimile:  (212) 309-6001




Section 8.3

Survival of Representations, Warranties and Covenants.  The representations and
warranties contained herein and in any certificate or other writing delivered
pursuant hereto shall not survive the Effective Time.  All other covenants and
agreements contained herein which by their terms are to be performed in whole or
in part, or which prohibit actions, subsequent to the Effective Time, shall
survive the Effective Time in accordance with their terms.

Section 8.4

Interpretation.  For purposes of this Agreement, (i) the words "include,"
"includes" and "including" shall be deemed to be followed by the words "without
limitation," (ii) the word "or" is not exclusive and (iii) the words "herein,"
"hereof," "hereby," "hereto" and "hereunder" refer to this Agreement as a whole.
 Unless the context otherwise requires, a reference herein (i) to an Article or
Section means an Article and Section of this Agreement, (ii) to an agreement,
instrument or other document means such agreement, instrument or other document
as amended, supplemented and modified from time to time to the extent permitted
by the provisions thereof and by this Agreement and (iii) to a statute means
such statute as amended from time to time and includes any successor legislation
thereto and any rules or regulations promulgated thereunder.  Titles to Articles
and headings of Sections are inserted for convenience of reference only and
shall not be deemed a part of or to affect the meaning or interpretation of this
Agreement.  This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted.  The Company Disclosure
Letter is hereby incorporated in and made a part of this Agreement as if set
forth in full herein. Any capitalized term used in the Company Disclosure Letter
shall have the same meaning assigned to such term herein. The description or
listing of a matter, event or thing within the Company Disclosure Letter
(whether in response for a description or listing of material items or
otherwise) shall not be deemed an admission or acknowledgment that such matter,
event or thing is "material."  Matters reflected in the Company Disclosure
Letter are not necessarily limited to matters required by this Agreement to be
reflected in the Company Disclosure Letter.  Such additional matters are set
forth for informational purposes only and do not necessarily include other
matters of a similar nature.  

Section 8.5

Amendments, Modification and Waiver.  

(a)

Except as may otherwise be provided herein, any provision of this Agreement may
be amended, modified or waived by the parties hereto, by action taken by or
authorized by their respective Boards of Directors, prior to the Closing Date
if, and only if, such amendment or waiver is in writing and signed, in the case
of an amendment, by the Company, Parent and Acquisition Sub or, in the case of a
waiver, by the party against whom the waiver is to be effective; provided, that
no such amendment, modification or waiver by the Company shall be effective
unless it is authorized by the Special Committee; and provided, further, that
after the Company Shareholder Approval has been obtained, there shall not be
made any amendment that by Applicable Law or rule of the NYSE requires further
approval by the Company's shareholders without such further approval.

(b)

No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law
or in equity.

Section 8.6

Successors and Assigns.  The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns; provided, that none of the Company, Parent or Acquisition Sub may
assign, delegate or otherwise transfer any of its rights or obligations under
this Agreement, in whole or in part (whether by operation of law or otherwise)
without the consent of the other parties hereto and, in the case of the Company,
the Special Committee.  Notwithstanding anything to the contrary herein,
Acquisition Sub may assign any of its rights hereunder to any Affiliate of
Acquisition Sub.

Section 8.7

Specific Performance.  The parties acknowledge and agree that any breach of the
terms of this Agreement would give rise to irreparable harm for which money
damages would not be an adequate remedy and accordingly the parties agree that,
in addition to any other remedies, each party shall be entitled to enforce the
terms of this Agreement by a decree of specific performance without the
necessity of proving the inadequacy of money damages as a remedy.

Section 8.8

Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury.  

(a)

Except to the extent that the laws of the State of Wisconsin are mandatorily
applicable to the Merger, this Agreement and the transactions contemplated
hereby, and all disputes between the parties under or related to the Agreement
or the facts and circumstances leading to its execution, whether in contract,
tort or otherwise, shall be governed by and construed in accordance with the
laws of the State of Delaware, applicable to contracts executed in and to be
performed entirely within the State.

(b)

Each of the parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Court of Chancery
of the State of Delaware in any action or proceeding arising out of or relating
to this Agreement or the agreements delivered in connection herewith or the
transactions contemplated hereby or thereby or for recognition or enforcement of
any judgment relating thereto, and each of the parties hereby irrevocably and
unconditionally (i) agrees not to commence any such action or proceeding except
in such court, (ii) agrees that any claim in respect of any such action or
proceeding may be heard and determined in such court, (iii) waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any such action or proceeding in
such court, and (iv) waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in such court.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Applicable Law.  Each party to this Agreement irrevocably consents
to service of process in the manner provided for notices in Section 8.2.
 Nothing in this Agreement shall affect the right of any party to this Agreement
to serve process in any other manner permitted by Applicable Law.

(c)

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH
WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS,
(C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 8.8(c).

Section 8.9

Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic substance of the transactions
contemplated herein are not affected in any manner materially adverse to any
party hereto.  Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement may be consummated as
originally contemplated to the fullest extent possible.

Section 8.10

Third Party Beneficiaries.  Except as provided in Section 5.5, this Agreement is
solely for the benefit of the Company and its successors and permitted assigns,
with respect to the obligations of Parent and Acquisition Sub under this
Agreement, and for the benefit of Parent and Acquisition Sub, and their
respective successors and permitted assigns, with respect to the obligations of
the Company under this Agreement, and this Agreement shall not be deemed to
confer upon or give to any other third party any remedy, claim, liability,
reimbursement, cause of action or other right; provided, that the Indemnitees
and insured parties referred to in Section 5.6 shall be third party
beneficiaries entitled to enforce the provisions of Section 5.6 of this
Agreement; and provided, further, that the Affected Employees referred to in
Section 5.16(a) and the individuals party to the agreements set forth in Section
5.16(a) of the Company Disclosure Letter shall each be third party beneficiaries
entitled to enforce the provisions of Section 5.16(a).

Section 8.11

Entire Agreement.  This Agreement, together with any exhibits or schedules
hereto, the Company Disclosure Letters and the Confidentiality Agreement,
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof and supersede all other prior agreements or
understandings, both written and oral, between the parties or any of them with
respect to the subject matter hereof.

Section 8.12

Counterparts; Fax Signatures; Effectiveness.  This Agreement may be signed in
any number of counterparts, each of which shall be deemed an original, with the
same effect as if the signatures thereto and hereto were upon the same
instrument.  Each of the parties hereto (i) has agreed to permit the use, from
time to time and where appropriate, of faxed signatures in order to expedite the
Closing, (ii) intends to be bound by its respective faxed signature, (iii) is
aware that the other parties hereto will rely on the faxed signature and (iv)
acknowledges such reliance and waives any defenses to the enforcement of the
documents effecting the transactions contemplated hereby contemplated by this
Agreement based on the fact that a signature was sent by fax.  This Agreement
shall become effective when each party hereto shall have received counterparts
hereof signed by all of the other parties hereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

















IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

SKO GROUP HOLDING CORP.







By:

 /s/ Michael Fieldstone                                         

Name:  Michael Fieldstone

Title: Vice President







SKO ACQUISITION CORP.







By:

 Michael Fieldstone                                          

Name:  Michael Fieldstone

Title: Vice President







SHOPKO STORES, INC.







By:

 Steven R. Andrews                                          

Name:  Steven R. Andrews

Title: Senior Vice President



















